Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 1 of 113
                                                                   DAY 1



                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


       UNITED STATES OF AMERICA        *
                                       *
                      V                *
                                       *
       BRIAN FOLKS                     * CRIMINAL FILE NO. 16-94




                                   JURY TRIAL
                           Wednesday, April 24, 2019
                              Burlington, Vermont



       BEFORE:

             THE HONORABLE WILLIAM K. SESSIONS III
                District Judge



       APPEARANCES:

             WILLIAM B. DARROW, ESQ., EMILY M. SAVNER, ESQ. and
                MATTHEW T. GRADY, ESQ., Assistant United States
                Attorneys, Federal Building, Burlington,
                Vermont; Attorneys for the United States

             MARK J. KAPLAN, ESQ., Kaplan & Kaplan, Park Plaza,
                Suite 405, 95 St. Paul Street, Burlington,
                Vermont; Attorney for the Defendant

             NATASHA SEN, ESQ., P.O. Box 193, Brandon, Vermont;
                Attorney; Attorney for the Defendant




                            ANNE NICHOLS PIERCE
                     Registered Professional Reporter
             United States District Court Reporter - Retired
                           Post Office Box 5633
                        Burlington, Vermont 05402
                               (802) 793-9080
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 2 of 113
                                                                                 2



                                      I N D E X
                              M I S C E L L A N E O U S

                                                                          PAGE

       Jury sworn                                                         4

       Initial charge to jury                                             4

       OPENING STATEMENTS

       Ms. Savner                                                         14

       Ms. Sen                                                            35


                                E X A M I N A T I O N

       WITNESS NAME                                             PAGE      LINE

       ADAM CHETWYND

       Direct by Ms. Savner                                     46        12
                                                                79        19

       Voir Dire by Mr. Kaplan - Exhibit 4                      78        11


                                     E X H I B I T S

       GOVERNMENT'S    DESCRIPTION                                   IN EVIDENCE

       1               N-1 recorded call between Folks and CS        59
                       on 1/6/2016

       2               N-2 recorded call between Folks and CS        63
                       on 1/6/2016

       3               N-3 CS audio dated 1/6/2016                   66

       4               N-4 photograph of texts between CS and        79
                       Folks from 1/6/2016

       5               N-4 photograph of Drug Exhibit 1 from         73
                       1/6/2016

       6               Drug Exhibit 1 from 1/6/2016                  77
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 3 of 113
                                                                         3



                                    I N D E X
                                E X H I B I T S


       GOVERNMENT'S   DESCRIPTION                               IN EVIDENCE

       7              N-6 recorded call beween Folks and CS     82
                      from 1/12/2016

       8              N-7a CS video dated 1/12/2016             84

       12             N-16 recorded call between Folks and CS   96
                      on 1/22/2016

       13             N-16 CS audio dated 1/22/2016             98

       14             N-16 CS video dated 1/22/2016             102

       15             N-16 photograph of texts bewteen CS and   107
                      Folks on 1/22/2016

       16             Photograph of Drug Exhibit 6 from         105
                      1/22/2016

       17             Drug Exhibit 6 dated 1/22/2016            110

       48A            DMV photograph of Mandy L.                70

       94             Photographs of 103 North Union Street,    88
                      #2, Burlington
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 4 of 113
                                                                     4



 1     WEDNESDAY, APRIL 24, 2019

 2     (The following was held in open court with the jury

 3     present at 1:40 p.m.)

 4                  THE COURT:   Good afternoon.     Welcome back.

 5     Before we begin, I'd ask the jury to stand and take the

 6     oath.

 7                  (The jury was sworn.)

 8                  THE COURT:   All right.    Thank you for

 9     returning.    I have some preliminary instructions.

10             First, the grand jury has returned a 16-count

11     indictment in this case.       Fourteen counts charge the

12     defendant, Brian Folks, with criminal offenses.

13             Count 1 charges that between or on or about May of

14     2015 to March of 2016, in Vermont and elsewhere, Mr.

15     Folks knowingly and willfully entered into a conspiracy

16     with others known and unknown to the grand jury to

17     distribute heroin, a Schedule I controlled substance,

18     and cocaine base, a Schedule II controlled substance,

19     and that it was reasonably foreseeable to members of the

20     conspiracy and to the defendant that the offense

21     involved 28 grams or more of cocaine base and 100 grams

22     or more of heroin.      That's Count 1.

23             Count 2.   The grand jury charges that on or about

24     December 25, 2015, Mr. Folks, having been convicted of a

25     felony, knowingly possessed, in and affecting commerce a
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 5 of 113
                                                                   5



 1     firearm, namely a Beretta model 92FS nine-millimeter

 2     pistol.

 3           Counts 3, 5, 8 and 9 charge that on or about

 4     January 6, 12, 22 and February 10th, 2016, respectively,

 5     Mr. Folks knowingly and intentionally distributed or

 6     aided and abetted in the distribution of heroin.

 7           Also, in Count 7, the grand jury charges that on or

 8     about January 20, 2016, Mr. Folks knowingly and

 9     intentionally possessed or aided and abetted in the

10     possession with the intent to distribute heroin and

11     cocaine base.

12           In Counts 10 through 14, the grand jury charges

13     that at times identified in the indictment, generally

14     between June of 2012 and February of 2016, in the

15     District of Vermont, Mr. Folks knowingly, in and

16     affecting interstate commerce, recruited, enticed,

17     harbored, transported, provided, obtained and maintained

18     by any means persons identified as Katelynn C., Keisha

19     W., Danielle M., and Ayla L., knowing and in reckless

20     disregard of the fact that force, threats of force,

21     fraud and coercion would be used to cause these

22     individuals to engage in a commercial sex act.

23           Count 15 charges that between in or about May 17,

24     2013, and May 18, 2013, in the District of Vermont, Mr.

25     Folks knowingly, in and affecting interstate commerce,
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 6 of 113
                                                                         6



 1     recruited, entitled, harbored, transported, provided,

 2     obtained and maintained by any means Hannah A., knowing

 3     and in reckless disregard of the fact, and having had a

 4     reasonable opportunity to observe Hannah A., that Hannah

 5     A. had not attained the age of 18 and would be caused to

 6     engage in a commercial sex act.

 7            Count 16 charges that between in or about June 2012

 8     to February of 2016, Mr. Folks, together with others,

 9     knowingly used and caused to be used one or more

10     facilities in interstate commerce, namely the internet

11     and cellular telephones, with the intent to promote,

12     manage, establish, carry on and facilitate the

13     promotion, management, establishment and carrying on of

14     an unlawful activity, a business enterprise, involving

15     prostitution offenses, in violation of the laws of

16     Vermont, and thereafter performed and caused to be

17     performed acts to promote, manage, establish, carry on

18     and facilitate the promotion and management,

19     establishment and carrying on of such unlawful activity.

20            Mr. Folks has entered not guilty pleas to all of

21     these charges.

22            Now, you should know the grand jury indictment is

23     not evidence.     It's not to be considered as evidence by

24     you.   It is the vehicle by which charges are brought

25     into court.     So ultimately it's not evidence.        This is
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 7 of 113
                                                                             7



 1     just a way to bring charges into court.

 2           So let me describe to you the process that we will

 3     follow during the course of this trial.

 4           First, we begin with opening statements.          The

 5     government has an opportunity to make an opening

 6     statement to you.      The opening statement is not

 7     argument.     It's not intended to be argument.        It's not

 8     intended to persuade you.       It is a reflection of what

 9     the government intends to offer by way of evidence

10     during the course of the trial.

11           Argument about what this evidence suggests comes at

12     the closing argument, the summation, at the end of the

13     trial.     This is just merely a statement about this is

14     what we are going to introduce by way of evidence.

15           So then the logical question is, what is evidence?

16     Evidence consists of, one, the testimony of live

17     witnesses under oath; second, the submission of

18     documents or physical evidence which is accepted by the

19     Court as evidence.      They admit these documents into

20     evidence.     And the third is the stipulation of the

21     parties.

22           Now, what does that mean in regard to other things

23     that you are likely to hear?        Number one, argument of

24     counsel.     Argument of counsel is not evidence.           You are

25     not to consider what a -- what a lawyer says about the
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 8 of 113
                                                                       8



 1     case as evidence in this particular case.          You are

 2     deciding this case based upon the evidence which is

 3     admitted into court.      That's the evidence by way of oral

 4     testimony, the written documentary submissions to the

 5     Court, as well as stipulations.

 6           In addition, anything that I say is not evidence,

 7     is not relevant.      And sometimes jurors may look to the

 8     judge for an assessment of the credibility of a witness

 9     or assessment of a particular fact at issue.

10           My assessment of the facts is totally irrelevant.

11     I rule on issues of law; you rule on issues of fact.

12     And it is your assessment of the facts which is

13     important, not mine.      So don't look to me for any way of

14     interpretation of evidence which is being introduced.

15     That is essentially your function.

16           Now, once the government has completed its opening

17     statement, the defendant has an opportunity to make a

18     statement as well, but that is optional.          I mean, the

19     fact is, in a criminal case, a defendant has no

20     obligation to prove anything.        In fact, the defendant

21     has no obligation to cross examine witnesses, to call

22     witnesses, to make statements, to make a final

23     summation, to testify, as we have talked about before.

24     The obligation is always placed upon the government to

25     prove the case beyond a reasonable doubt.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 9 of 113
                                                                                9



 1           Now, the defense is afforded an opportunity to make

 2     a statement to you at the beginning of the trial.                 They

 3     also have the option to postpone that statement to the

 4     close of the government's case and the beginning of

 5     their case, or they could just waive opening statement

 6     entirely because they have no obligation to prove a case

 7     to you.

 8           Now, once the opening statements have been

 9     completed, then we go to the evidence, and the evidence,

10     again, comes by way of the oral testimony of witnesses,

11     the written submissions accepted into evidence by the

12     Court, as well as stipulations of the parties.              The

13     government calls their first witnesses, and that will

14     begin either today or tomorrow.        And then you begin to

15     assess the evidence which comes in during the course of

16     the trial.

17           So the government has the first responsibility to

18     introduce witnesses.      At the close of the government's

19     case, when they've called all of their witnesses and

20     introduced all the evidence that they wish to introduce,

21     then the defense has an opportunity, if the defense

22     wishes, to introduce evidence or, in fact, can rest on

23     the record.     Again, the defense has no obligation to

24     offer evidence in this case.

25           Once -- if the defense does offer evidence, then at
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 10 of 113
                                                                     10



 1      the completion of the defense's case, the government has

 2      an opportunity, because they have got the burden of

 3      proof, to offer rebuttal evidence.        So they can

 4      introduce testimony or they can introduce documents or

 5      evidentiary offerings in response to what the defense

 6      has submitted.

 7            Once the government has completed the rebuttal,

 8      then the evidence is closed.       Then it's my

 9      responsibility to give you a charge.         And I want to

10      describe -- well, I take that back.        Go to the arguments

11      of counsel before I give you the charge.

12            The attorneys are afforded the opportunity to argue

13      not only what has been submitted by way of evidence but

14      also what it means and how to interpret this evidence.

15      The question is -- the government is going to -- would

16      assert that the evidence that they introduced proves

17      beyond a reasonable doubt the various elements of the

18      offenses that have been charged here.

19            Once the government has finished its summation --

20      and this is argument, right?       Once the government has

21      submitted its argument, then the defense has an

22      opportunity, if it wishes, to make a closing argument;

23      doesn't have to, because of course the defense has no

24      burden.   If the defense offers an argument, then the

25      government has an opportunity to rebut that argument
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 11 of 113
                                                                          11



 1      during the closing summation.

 2            Once the summation is completed, then it's my

 3      responsibility to give you a charge, and I want to tell

 4      you what the charge generally is.        It's divided into two

 5      parts.     You actually will be given a copy of the charge

 6      as I read it to you.      Then you will be afforded an

 7      opportunity to take the charge into the jury room so

 8      that you can refer to that charge during your

 9      deliberations.     It's divided into two parts.

10            The first is to give you some guidelines as to how

11      to interpret evidence.      There's some guidelines about

12      credibility of witnesses, as an example.         Just thoughts

13      about how -- how to approach your task.         And I want to

14      say clearly that there is nothing in the charge which

15      suggests and should suggest to you how you are going to

16      interpret this evidence, what you should find.          That is

17      not my function, and I will never suggest in any way

18      that you are to find facts in -- according to my

19      suggestion.

20            Anyway.    First part is general guidelines.          And

21      then the second is that I take each one of those

22      criminal offenses and highlight the elements of the

23      offense.     Each offense has certain elements that have to

24      be proven by the government beyond a reasonable doubt.

25      In fact, each element must be proven beyond a reasonable
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 12 of 113
                                                                         12



 1      doubt for you to find the defendant guilty.          So I will

 2      highlight all the elements of each one of the offenses

 3      so that you know exactly what the government has to

 4      prove, and then you can assess the evidence in light of

 5      those instructions and, in particular, those elements.

 6            So once that has been completed, once the charge

 7      has been given to you, then you take the case into the

 8      jury room, and it's your responsibility to make a

 9      determination.

10            I just want to remind you that you should, first of

11      all, not consider anything that's outside the record.

12      There is a general problem in the American judicial

13      system at this point with jurors who will go off and

14      conduct their own research or visit crime scenes or do

15      something in furtherance of what they want to know about

16      this particular case.

17            I mean, the fact is you have taken an oath that you

18      are going to decide this case based upon what you hear

19      in court and from no other source.        And if anybody ever

20      talks to you -- and whether that's in this courtroom or

21      outside the courtroom or at your home, if anybody

22      suggests anything or says anything about this case, I

23      need to know about that right away because that puts at

24      risk the very trial that we are beginning today.

25            So the first thing is that you decide the case
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 13 of 113
                                                                       13



 1      based -- based upon what you hear in the courtroom.

 2            And, finally, I will begin each day asking you,

 3      have you heard anything about this case?         Or have you

 4      read anything about this case?        Or has anybody

 5      approached you about this case?        And the answer really

 6      has to be no, because if -- if someone has approached

 7      you or if you have learned something about the case,

 8      then that puts at risk your service on the panel so that

 9      you need to answer that.

10            I guess, and finally, I would ask you to keep your

11      mind open.    As I have indicated to you earlier, you

12      can't talk among yourselves about this case until

13      deliberations begin, and the reason for that is that if

14      you start talking about the case as it's presented,

15      undue focus may happen upon the testimony of a witness

16      which may very well be refuted days later, and as a

17      result, if you focus in upon that early on, without

18      having the perspective of the entire trial, that leads

19      to an unfair verdict.

20            So I ask that you don't talk about this, but then

21      at -- finally, when you begin deliberations, the verdict

22      has to be unanimous.      And it's really important that

23      people understand that the jury system is made up of a

24      cross-section of the community, and each person has to

25      listen to the others and be honest and accepting of
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 14 of 113
                                                                         14



 1      opinions and judgments of others, so that ultimately you

 2      come to a final determination.

 3            You begin a trial -- many people begin trials

 4      thinking that there's no way they can reach a unanimous

 5      verdict.    It is a very rare thing indeed that there is a

 6      conflict ultimately when jurors use their open-minded

 7      judgment to arrive at a just verdict.

 8            All right.    That's how we intend to proceed, and I

 9      think we are ready for opening statements.

10            Does the government wish to make an opening

11      statement at this point?

12                  MS. SAVNER:    Yes, your Honor.

13                  THE COURT:    Okay.

14                  MS. SAVNER:    Control and manipulation.         That's

15      how Brian Folks ran his intertwined businesses.             He sold

16      two things:    drugs and sex.     The drugs he sold were

17      heroin and crack cocaine.       He also ran a sex business,

18      and I want to talk to you about that first.

19            You will hear that the defendant prostituted and

20      sex trafficked Burlington area women for his financial

21      benefit.    How did he do it?     He sought out already

22      vulnerable, susceptible women.        He identified their

23      weaknesses, and he exploited them.        He manipulated their

24      drug addictions.

25            You will hear that many of the women that worked
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 15 of 113
                                                                           15



 1      for him were addicted to heroin and crack cocaine,

 2      which, as you will hear, are extremely addictive drugs

 3      with intense withdrawal symptoms.

 4             When these women dared to step out of line or, in

 5      his words, violate him, he violated them back.           He

 6      kicked them out of the only shelter that they had.            He

 7      denied them drugs.     He threatened to out them to their

 8      friends and their communities.        He used physical

 9      violence against them, and he used sexual violence

10      against them.

11             And sometimes, you will hear, he didn't have to do

12      any of those things.      Sometimes the mere threat of those

13      things was enough to keep these girls in line and to

14      keep them working for him.

15             That is how he forced four women -- Danielle,

16      Keisha, Katelynn and Ayla -- to work as prostitutes for

17      him.   And you will also hear that he used some of those

18      same tactics to control the women that worked for him in

19      his drug business who were selling his heroin and

20      crack cocaine for him.

21             Now, you are going to hear from some of the women

22      who worked for Brian Folks as prostitutes and you are

23      going to hear about even more of them.         I want to

24      introduce you to a few of them.

25             First, this is Ayla.     She was homeless and fiercely
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 16 of 113
                                                                           16



 1      addicted to heroin when she began working for the

 2      defendant in his drug business as a drug runner.             She

 3      worked for him bagging up drugs and selling it to

 4      customers.    You will hear that the defendant's control

 5      over her grew as her drug addiction grew.          He repeatedly

 6      asked her to make more money for him by prostituting,

 7      and she repeatedly refused.       But then the defendant

 8      deliberately cut down on the supply of heroin he was

 9      giving her until she was broken and dope sick.          It was

10      only then that Ayla agreed to prostitute for Mr. Folks.

11            Eventually she had the strength to decide she

12      wanted to get out of it.      She had a chance to go to

13      rehab, to regain custody of her child, to clean up her

14      life, and she left.      But you will hear that the

15      defendant found her, dragged her back, and beat her.

16            This is Keisha.     Her father shot her up with heroin

17      for the first time when she was 17 years old.          Her

18      father also introduced her to Brian Folks when breaking

19      into cars and stealing didn't get them enough money to

20      support their mutual heroin addiction.

21            She had never prostituted before when she met the

22      defendant, but as you will hear, he convinced her it

23      wouldn't be so bad.

24            For years, the defendant used Keisha, dangling

25      heroin over her head and compelling her to do
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 17 of 113
                                                                       17



 1      humiliating and degrading things, including

 2      prostituting, to get that heroin.

 3             Next is Danielle.     She grew up in foster home after

 4      foster home.     She was sexually abused as a child, and

 5      her arms bear the obvious scars of years of trauma.         She

 6      was also addicted to heroin when she met the defendant,

 7      and she was broke and in debt to another drug dealer.

 8             You will hear that Brian Folks offered her relief

 9      from that debt, but first she'd have to prostitute for

10      him.

11             Next is Katelynn.     She too is a product of the

12      foster system.     And she was prostituting for someone

13      else at age 17 when she met the defendant, who

14      approached her posing as a client.        You will hear that

15      the defendant convinced her to come work for him as a

16      prostitute.     And Keisha [sic] went because he promised

17      better quality drugs, but as you will hear, Katelynn

18      soon learned that although the defendant acted sweet, it

19      was all manipulation, and he could be violent when he

20      needed to be.

21             And last is Hannah.     She was only 17 years old when

22      the defendant took pictures of her to sell her for sex.

23             Now, these are not the only young women who worked

24      for Brian Folks as prostitutes.        He prostituted dozens

25      as part of his larger prostitution business, and you
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 18 of 113
                                                                          18



 1      will hear how that prostitution business operated from

 2      2012 to 2016.

 3            As I have mentioned, he'd find women, seek them

 4      out, usually finding them online, on Facebook or on

 5      online prostitution ads.      He convinced them to come work

 6      for him.    He took photos of them and videos.

 7            You are going to hear that some of these photos

 8      were of the style used to advertise online for

 9      prostitution, and they were all of the same type.           The

10      women's faces would be covered or their heads would be

11      turned; it would just be a picture of their bodies,

12      wearing lingerie and often in sexually suggestive poses.

13      He took those kind of pictures.

14            You will also hear that he had pornographic photos

15      and videos that he took of these women, too, or videos

16      and photographs that were otherwise sexually explicit.

17            These photos he used for his benefit, his personal

18      benefit, or to use against them as blackmail material if

19      he needed to.

20            You will hear that those first category of pictures

21      did end up in online prostitution ads often.          You will

22      hear that the -- that the defendant and the women that

23      worked for him used a website known as backpage.com to

24      advertise their services, to advertise prostitution.

25      You will see some of those ads that were posted on
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 19 of 113
                                                                        19



 1      backpage.com, and you will see some of them because the

 2      defendant saved screenshots of them on his computer.

 3              You will hear that the investigators who looked

 4      into this case seized the defendant's computer as part

 5      of their investigation, and on it they found thousands

 6      and thousands of these pictures and videos, the

 7      Backpage-style pictures and the sexually explicit,

 8      pornographic pictures and videos, all carefully

 9      organized and catalogued, organized in folders listed

10      with the girls' names on them.

11              The volume of material that the defendant kept on

12      his computer will show you that the defendant was indeed

13      operating a business.

14              Once the ads were posted, the women will explain to

15      you that the defendant, or one of the top women working

16      for him at the time, would tell them the rules, tell

17      them what prices to charge.       One of those rules,

18      "Whatever the customer wants, the customer gets."

19              You will also hear that the defendant monitored

20      them, monitored the women working for him, made sure

21      they were coming back from every date and reporting all

22      of their earnings.     And you will hear about those dates

23      themselves.    They ranged from 15 minutes to an hour to

24      more.    They involved various sex acts.       They took place

25      in cars, motels, other people's houses.         They involved
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 20 of 113
                                                                      20



 1      the exchange of sex for money multiple times a day, and

 2      all for the defendant's financial benefit.

 3              Now, his workers will tell you that sometimes the

 4      defendant had to go further than other times to get his

 5      workers to do what he wanted them to do, to get them to

 6      prostitute.     In addition to running this prostitution

 7      business, you will hear that the defendant is charged

 8      with sex trafficking four adults:        Danielle, Keisha,

 9      Katelynn and Ayla.

10              Now, as the judge will instruct you at the close of

11      all the evidence on the law, prostitution involves the

12      exchange of sex for something of value:         sex for money,

13      sex for drugs; but sex trafficking involves something

14      else.    Sex trafficking involves compelling someone to

15      engage in commercial sex or prostitution through the use

16      of force, fraud or coercion, or some combination of

17      those means.

18              So the dynamics of sex trafficking really come down

19      to the dynamics of control, or what the law calls

20      coercion.     And as the judge will explain, coercion in

21      this context means threats of serious harm against any

22      person, or any scheme, plan or pattern intended to cause

23      a person to believe that the failure to perform

24      commercial sex would result in them incurring that harm.

25              Now, that harm can be physical or nonphysical.       It
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 21 of 113
                                                                          21



 1      can be emotional, psychological, reputational,

 2      financial.    That harm just has to be sufficiently

 3      serious under all of the surrounding circumstances to

 4      compel a reasonable person -- and this is key -- a

 5      reasonable person of the same background and in the same

 6      circumstances to perform or continue performing

 7      commercial sex acts in order to avoid incurring that

 8      harm.

 9              You're going to hear a lot about the tactics of

10      control and coercion that the defendant used to compel

11      his workers to engage in commercial sex acts.          The

12      evidence will show that he used tactics designed to

13      break down Danielle, Keisha, Katelynn and Ayla until he

14      could control them and compel them to prostitute.

15              As I mentioned, he sought out these women who were

16      in debt, drug addicted, homeless.        He recruited them

17      with promises, promises of love and affection, of safety

18      and security, the promise of a steady stream of drugs,

19      drugs they needed to get through the day, and the

20      promise of a chance to maybe save up money one day and

21      get out of this life, promises that all turned out to be

22      false.

23              He also made them dependent on him for drugs.        As

24      you will hear, the way it worked was whenever they

25      returned from a prostitution date, they were supposed to
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 22 of 113
                                                                        22



 1      split their earnings with him 50/50.         50 percent would

 2      go to him to cover the expenses of running this

 3      prostitution business:      getting the hotels, posting the

 4      ads, sometimes buying them lingerie to wear; and the 50

 5      percent they were allowed to keep.        But you will hear

 6      that they used their 50 percent to buy drugs from him,

 7      drugs they needed to stay well.

 8            They'll tell you what heroin withdrawal feels like.

 9      They'll tell you about the pain, fevers, itching,

10      retching, cold sweats, vomiting, diarrhea, suicidal

11      thoughts.    They will tell you it's like the flu times

12      10.   And they will explain that the relief from those

13      symptoms with the next shot of heroin is instantaneous.

14            For some of them, this was enough, and the

15      defendant knew it.     They would do anything for drugs.

16      He told them, "Just one more date and then you'll get

17      your heroin," and by doing this, he got them to go out

18      on date after date after date just so that they could

19      have the drugs they needed to avoid feeling those

20      symptoms.    By doing this, he threatened these women with

21      the physical and psychological pain of withdrawal.

22            At times, when he needed to, he escalated his

23      tactics depending on the women and depending on the

24      circumstances.     He made them fear reputational harm,

25      blackmailing with the library of photos and videos he
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 23 of 113
                                                                            23



 1      kept on each one of them.       He had photos of the most

 2      intimate parts of their bodies.        He had photos and

 3      videos of them performing sex acts on him, with him, and

 4      for him.

 5            You will hear that he held one degrading contest

 6      that he filmed where he had the women line up and see

 7      who could fit the most walnuts in their anus.          The

 8      winner would get a prize of heroin.        And he filmed it

 9      all and saved it on his computer.

10            Sometimes the defendant threatened to post these

11      pictures and videos online for the world to see, and you

12      will hear that he, in fact, did post or share these

13      pictures and videos sometimes.

14            Now, these women were already working as

15      prostitutes and advertising their services online, but

16      remember, the ads they were posting didn't identify them

17      for the most part.     Their faces weren't visible.          They

18      covered their tattoos.      Many of them were doing this

19      work but didn't want their friends and families or their

20      communities to know what they were doing.          And the

21      defendant threatened to out them to everyone.

22            The defendant also threatened physical violence.

23      He hit some of them in front of others.         He let it be

24      known that he had guns.      And when he couldn't control

25      them with their drug addictions by making them fear
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 24 of 113
                                                                        24



 1      reputational harm or blackmail, when the threats of

 2      violence weren't enough, he came through with actual

 3      violence.    He used physical violence against them.

 4            He hit them, smacked them and beat them.         And he

 5      also used sexual violence and degradation as punishment

 6      for rule breakers and just to assert his dominance.

 7            This is how he succeeded in compelling Danielle,

 8      Keisha, Katelynn and Ayla to prostitute.         This is how he

 9      sex trafficked them.

10            And then there was Hannah, who was only 17 years

11      old in 2013 when she came to one of the hotels that the

12      defendant was operating his prostitution business out

13      of.   She was there with some of the other women who

14      worked as prostitutes for the defendant, and it was at

15      that hotel that the defendant took photos of her along

16      with the other girls.      You will see those photos.       They

17      were the same as all the other Backpage-style photos:

18      faces covered, in lingerie, in sexually suggestive poses

19      laid out on the motel room beds.

20            You will hear that these pictures did end up in a

21      Backpage ad advertising prostitution, and a screenshot

22      of that ad was found on the defendant's computer.

23            Now, as the judge will explain, the government does

24      not need to prove that the defendant used force on

25      Hannah because she was only a minor at the time.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 25 of 113
                                                                       25



 1            That was the defendant's sex business.         He also ran

 2      a drug-distrubution business, and as you will hear, the

 3      two were deeply intertwined.       He fed his sex workers the

 4      very drugs that his drug business peddled, and he fed

 5      the larger Burlington, Vermont, community those drugs.

 6            You will hear about this drug business from the

 7      insiders who worked in it.       One of those people is

 8      Donald McFarlan, who went by "G" or Ghost.          He will tell

 9      you that he was responsible for bringing heroin and

10      crack cocaine up from New York to Burlington, Vermont,

11      delivering it to the defendant in bulk form.

12            They would then have some of the women who worked

13      for them, including some of the women who worked for

14      Brian Folks as prostitutes, bag up those drugs for

15      individual sale.     Once the drugs were sold, Brian Folks

16      would pay Donald McFarlan back for the drugs he brought

17      up, and he would do it all over again.

18            Donald McFarlan and another man you will hear

19      about, who went by the name High Tower, also acted as

20      the muscle.    They made sure the girls behaved.        They

21      kept an eye on the stash.       And they watched -- they kept

22      an eye on the customers too.

23            You will hear that to protect his business, Brian

24      Folks taught his workers to lie and deflect when law

25      enforcement came asking questions, to protect the
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 26 of 113
                                                                      26



 1      business.

 2             This drug business operated out of various

 3      locations.     One of them was Lori Crawford's house on

 4      Spring Street, just a few blocks away from here and

 5      across the street from an elementary school.          Lori found

 6      the defendant in the fall of 2015 when she needed a new

 7      drug dealer.     She was addicted too.

 8             You will hear that the defendant moved his business

 9      into her home and took it over, paying her in drugs to

10      keep her compliant.      He operated Lori's house on Spring

11      Street as a trap house, a place where drugs are

12      packaged, kept and sold.

13             You will hear that while they were working out of

14      this house, from one of the people that worked as a drug

15      runner, Chrissy Tatro, you will hear that she and her

16      friend, Hannah, who you have heard about, in 2015, when

17      they were at Lori's house, worked in the defendant's

18      drug business as runners, manning the drug phone,

19      handling the hand-to-hand exchanges with customers of

20      heroin and crack cocaine for money.

21             You will also hear that the defendant had Lori

22      Crawford register a car in her name, the defendant's

23      car.   You will hear that in December of 2015, the

24      defendant was pulled over by a Burlington PD officer.

25      He was alone driving in the car.        You will hear that the
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 27 of 113
                                                                         27



 1      Burlington officer got a search warrant to search that

 2      car and in the glove box found a loaded nine-millimeter

 3      handgun.

 4            As the judge will explain, the defendant is

 5      prohibited from having a gun because he has been

 6      convicted of a felony.

 7            Eventually, in November of 2015, Lori escaped to

 8      rehab, and it was only there, once she was sober, that

 9      she had the strength to get in touch with the defendant

10      and tell him to get out of her house or she'd call the

11      police, and he did.

12            Mandy Latulippe will tell you where they went next,

13      not too far away, just a few blocks, to a house on North

14      Union Street.    Same business, new trap house.        This

15      time, at this house, Latulippe was responsible for

16      manning the drug phone and doing the hand-to-hand

17      exchanges with customers.

18            You will hear that between the spring of 2015 and

19      early 2016, Brian Folks conspired with other people --

20      that is, agreed with other people, including Donald

21      McFarlan and Mandy Latulippe -- to sell heroin and

22      crack cocaine in the Burlington, Vermont, area.             And you

23      will hear he sold well in excess of the hundred grams of

24      heroin and 28 grams of cocaine that he is charged with.

25            You are going to hear about this conspiracy and the
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 28 of 113
                                                                       28



 1      drug business from insiders like Donald McFarlan, Mandy

 2      Latulippe, but you are also going to hear about it from

 3      the Drug Enforcement Administration, or DEA agents, who

 4      investigated.

 5            You will hear not only from them but also from a

 6      few confidential sources that they had working for them

 7      while this conspiracy was in operation.         One of those

 8      people is Michelle.      The DEA sent Michelle in to buy

 9      drugs from the defendant on four occasions in what's

10      known as controlled purchases.        These happened from

11      January 2016 to February 2016.        And Michelle and the DEA

12      agent will explain to you what a controlled purchase is.

13            It's when law enforcement sends in a regular,

14      non-law enforcement person, wearing a wire or otherwise

15      being monitored, to go in and buy drugs from a suspect.

16            You will hear that Michelle did this on four

17      occasions, and you will get to hear for yourself the

18      recorded calls she made to the defendant setting up

19      these buys.     You will hear and see videos of her going

20      to the house on North Union Street to buy those drugs

21      and meeting with the defendant or, in his words, his

22      peoples, this time Mandy Latulippe, who conducted the

23      hand-to-hand exchange of heroin for cash, all under

24      Folks's watchful eye at his direction and under his

25      control.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 29 of 113
                                                                         29



 1            You will also hear from Chrissy, and you will hear

 2      that she too became an informant for the government.

 3      You might remember she was in the defendant's inner

 4      circle working as a runner in his drug business, but she

 5      left the drug business when she was sick and tired of

 6      the way the defendant treated her.

 7            While she was on the outs, she took her mom's car

 8      without permission to go buy drugs and was arrested.

 9      She ended up giving information to law enforcement,

10      agreeing to be an informant, sharing information with

11      them, about Brian Folks's operations.

12            She worked her way back into the operation, this

13      time sharing information with law enforcement.          She will

14      tell you about a bagging party she went to, an event

15      where young women, including herself, were bagging up

16      heroin and crack cocaine from the bulk form into

17      packages for individual sale for hours and hours on end.

18            You will hear that at the end of that night, the

19      defendant got a call from Mandy Latulippe.          She was at

20      the house on North Union Street, and she told the

21      defendant that the house had been burglarized, the whole

22      stash was gone.

23            Chrissy and Donald McFarlan will explain that after

24      that, McFarlan got spooked.       He had a big package of

25      heroin and crack cocaine with him that he was planning
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 30 of 113
                                                                          30



 1      to deliver to the defendant, but after the burglary, he

 2      didn't want to hang on to it.       He gave those drugs to

 3      Chrissy to hold.

 4            Remember, Chrissy was working for the government at

 5      the time, so she handed that package of heroin and

 6      crack cocaine right over to the government.          You will

 7      hear that that package, a cereal box full of drugs,

 8      contained over 128 grams of heroin and 73 grams of

 9      crack cocaine.

10            You will also hear about the aftermath, because now

11      the cereal box was missing, and Chrissy had to explain

12      it to Donald McFarlan and Brian Folks.         You will hear

13      that she came up with a cover story with the DEA.           She

14      said that she had been caught with the drugs, that she

15      was being arrested and was taking the hit.

16            You will hear a recorded call between Chrissy,

17      Donald McFarlan and Brian Folks where McFarlan and Folks

18      discuss how to handle Chrissy, and you will hear Brian

19      Folks say if Chrissy takes one for the team, if she

20      keeps his name out of it, she'll be welcome to come back

21      to work for him.

22            And lastly, on January 20th of 2016, you will hear

23      about a car stop that a Winooski Police Department

24      officer performed, a car that the defendant was riding

25      in with Mandy Latulippe and one of his other drug
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 31 of 113
                                                                          31



 1      runners at the time, Mary.       The Winooski officer

 2      searched the car and found a bag full of drugs:             350

 3      bags of heroin and 40 bags of crack cocaine.

 4             Mandy and Mary will explain that they were driving

 5      with Folks's drugs from one trap house to another trap

 6      house when they were stopped and the drugs were found.

 7             Eventually Folks's drug business lost steam, and in

 8      July of 2016, he was arrested by the DEA.

 9             The DEA also conducted a search warrant at the

10      place where he was living at the time, and you will hear

11      and see the evidence that they seized from that house,

12      including evidence of his drug business, all the tools

13      and supplies he needed to package drugs, heroin and

14      crack cocaine.

15             They also seized a number of electronic devices:

16      cell phones, tablets, a GPS device, and the computer

17      that I have mentioned before.       What came out of those

18      devices will echo the words that the witnesses will tell

19      you.   You will see -- we will tell you about and you

20      will see some of the thousands of videos and pictures on

21      that computer.     You will hear about and read the chats

22      found on his Facebook account, which law enforcement

23      also got a search warrant for, where he is discussing

24      selling drugs and selling women.        And that computer, as

25      I mentioned, contained nearly 20,000 pictures and
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 32 of 113
                                                                      32



 1      videos, Backpage-style pictures and also pornographic or

 2      otherwise explicit pictures and videos, all of them that

 3      he collected and maintained to maintain his control.

 4            Now, we are going to show you some of those

 5      pictures and videos, and we are not showing those to you

 6      to upset you.    We are showing them to you so that you

 7      can understand what made these young women do what they

 8      did, how the defendant compelled them to prostitute.

 9            Now, the judge explained that the defendant is

10      charged in 14 counts, and those include drug-trafficking

11      charges.

12            He's charged with one count of conspiracy to

13      distribute over 28 grams of crack and a hundred grams of

14      heroin.    That includes not just the drugs that law

15      enforcement seized, and that you will see in this

16      courtroom, but all the drugs, added together, that the

17      defendant and his business sold throughout the area.

18            He is charged with four counts of distribution of

19      heroin.    That's for each of the controlled purchases

20      that Michelle did into his business.

21            He is charged with one count of possession of crack

22      and heroin with the intent to distribute it.          That's for

23      the drugs that the Winooski Police Department officer

24      seized from the car that the defendant was riding in

25      with Mandy and Mary.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 33 of 113
                                                                    33



 1              He is also charged with being a felon in possession

 2      of a firearm.    That's for the firearm that the

 3      Burlington Police Department officer seized from the car

 4      that the defendant was in by himself, the car that he

 5      had Lori register in her name.

 6              And, as you know, he is charged with

 7      sex-trafficking counts, five counts of sex trafficking

 8      by force, fraud or coercion.       That's one count for

 9      Katelynn, two counts for Keisha covering two different

10      time periods, one count for Danielle, and one count for

11      Ayla.    He is also charged with one count of sex

12      trafficking of a minor; that's for Hannah.

13              And, lastly, he is charged with one count of using

14      the facilities of interstate commerce, that is the

15      internet and cell phones, to manage, carry on and

16      operate his prostitution business.

17              That's 14 counts that the government will prove to

18      you beyond a reasonable doubt.        The evidence will paint

19      a picture of just three and a half years of what these

20      young women and the community suffered at the hands of

21      Brian Folks.    Many of the witnesses will get up here and

22      tell you about the pain that the defendant caused them.

23              Most of them were high at the time that they were

24      working for him.     Some of them have lied in the past to

25      protect themselves and to protect the defendant because
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 34 of 113
                                                                      34



 1      what they were doing, selling their bodies, selling

 2      drugs, is illegal.

 3            You will hear that Folks left them just as broke

 4      and homeless and drug addicted as when he found them,

 5      and as a result, the government, the U.S. Attorney's

 6      Office, has given them money and services to try to help

 7      them get back on their feet.       None of these women want

 8      to be here in front of you to relive the experiences

 9      they went through, but they will explain and you will

10      see in the pictures and videos and Facebook chats how

11      the defendant lured them in, how he broke them down, how

12      he held drugs over their heads until they performed, and

13      they will explain to you what it was like to need drugs

14      so badly that they agreed to do humiliating and

15      degrading things just to get those drugs.

16            They will tell you what it was like to fear his

17      anger, his violence, his threatened violations so badly.

18            At the close of all the evidence, you will know

19      that the defendant picked these women, in particular,

20      because they were vulnerable and easy to manipulate, and

21      he exploited them as sex workers and drug workers all

22      just to make money off of them.

23            At the close of all the evidence, you will have the

24      opportunity to say that what the defendant did is

25      illegal and find him guilty on all 14 counts charged.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 35 of 113
                                                                            35



 1            Thank you.

 2            THE COURT:    Does the defense wish to make an

 3      argument at this point?      Or waive argument or postpone

 4      argument?

 5                  MS. SEN:     We would like to make an opening

 6      statement, your Honor.

 7                  THE COURT:     All right.   Okay.   Miss Sen.

 8                  MS. SEN:     This case involves a chaotic world

 9      of prostitution and drug use that you probably find

10      uncomfortable and unfamiliar and upsetting.          Many of the

11      witnesses that you will hear testifying during the

12      course of this trial are people who have lived

13      marginalized lives at the edges of our society.             These

14      witnesses' decisions to use drugs, to prostitute, are

15      things that may be very difficult for you to understand.

16            Now, you have heard the prosecutor talk about their

17      view of how Mr. Folks coerced, forced women to

18      prostitute, to use drugs.       There is another side to this

19      story.

20            This is a story about people who were hustling to

21      do anything that they could to put food on the table, to

22      take care of their kids, to pay the rent, and, yes, to

23      get their next drug fix.      At the time what these

24      witnesses did was often the best, the most lucrative or

25      just the least bad option that they had to take care of
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 36 of 113
                                                                       36



 1      themselves and to take care of their families.

 2              These witnesses used drugs, they prostituted, and

 3      they often enlisted Mr. Folks' help in order to do so.

 4      I submit to you that the evidence will show that Mr.

 5      Folks and the witnesses in this case negotiated and

 6      bargained with one another and that both sides got

 7      something out of the deal that they struck.

 8              You will hear the testimony of several women who

 9      will tell you that when they were homeless and had

10      nowhere to go, it was Mr. Folks who helped them find a

11      place to live to get them off of the street.          One of

12      those women is Ariel Otero.       Ms. Otero will testify that

13      she was working as a prostitute, and the reason she was

14      working as a prostitute is because she had a young

15      daughter who needed special services.         Prostitution

16      earned her the money she needed in order to take care of

17      her daughter.

18              Ms. Otero will tell you that at some point she

19      became homeless, and it was Mr. Folks who helped her

20      find a place to live until she could get back on her

21      feet.    Ms. Otero will also tell you that she was not a

22      drug user and that Mr. Folks encouraged her not to use

23      drugs and to stay clean.

24              You will hear from another woman named Kayla

25      LaFevre.    She was also a woman who became homeless and
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 37 of 113
                                                                         37



 1      who will testify that it was Mr. Folks who eventually

 2      helped her find a place to live.

 3            I submit to you that you will hear the testimony of

 4      other women who will talk about how Mr. Folks helped

 5      them when they were down and out and sick and that he

 6      did not ask anything in return from them.

 7            For example, you will hear the testimony of a woman

 8      named Shelby Simpson.      Miss Simpson knew Mr. Folks from

 9      New York City.     She was living there with her own

10      sister.   During the time that she was in New York, she

11      developed a very serious kidney infection.          Her sister

12      left her in New York and returned to Vermont.          It was

13      Mr. Folks who helped her.       She was not even able to

14      stand, and Mr. Folks arranged for her to have a

15      wheelchair, would take her to appointments, and took

16      care of her.

17            Miss Simpson will also tell you that at the time

18      that she was having this infection and she was sick, she

19      was clean, and she was not using drugs, and that Mr.

20      Folks encouraged her to stay clean, and that he never

21      suggested to her to get involved in prostitution.

22            I submit to you that you will hear testimony from

23      women who were involved in prostitution and who asked

24      Mr. Folks for help.      One of those women was Brittany

25      Barber.   Brittany Barber was a woman who was working as
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 38 of 113
                                                                       38



 1      a prostitute, and she will tell you that when she met

 2      Mr. Folks, she observed him interacting with other

 3      women.

 4            Miss Barber will tell you that she never saw Mr.

 5      Folks using force or coercing people into doing

 6      something that they didn't already want to do.          She will

 7      describe an environment where people could come and go

 8      as they pleased.

 9            Miss Barber will tell you that when she was on a

10      date in a motel room, she felt comforted by the fact

11      that she knew Mr. Folks was in the room next door, and

12      that if she ran into any trouble, she could knock on the

13      wall, and she knew Mr. Folks would be right there

14      because she had given him the key to her room.          Miss

15      Barber describes Mr. Folks as a friend and someone who

16      looked out for her.

17            You will hear from a woman named Mona Anderson.

18      She was the mother of Mr. Folks' son -- or, I'm sorry, a

19      friend of the mother of Mr. Folks' son.         And she used to

20      be a drug user.     Miss Anderson will testify about what

21      she observed when she saw Mr. Folks interacting with

22      women, and she will tell you that women who were drug

23      addicts and who needed help were often, frequently

24      coming to Mr. Folks asking him for their -- for his

25      help, and that he was always there to help them, and
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 39 of 113
                                                                         39



 1      that she never observed any kind of coercion or force.

 2            I submit that you will hear the testimony of women

 3      who were actually supported by Mr. Folks when they were

 4      seeking to get sober.      Two of those witnesses are the

 5      prosecutors' witnesses.      One of them is Lori Crawford.

 6            When Ms. Crawford was done with the drug life and

 7      had had enough of it and wanted to go to rehab, she will

 8      tell you that it was Mr. Folks who drove her to rehab.

 9      The prosecutors' other witness, Danielle M., she

10      suffered from an overdose and she was in the hospital.

11      Who was there when she woke up in the hospital?             It was

12      Mr. Folks.

13            Now, the prosecutor talked to you about all the

14      evidence it believes it has to show that Mr. Folks

15      forced those women into prostitution, and I'd like to

16      take my time here to focus with you on some of those

17      allegations.    Two things I would ask you to please keep

18      in mind as you listen to the prosecutors' witnesses:

19      One, as the prosecutor even acknowledged, many of these

20      witnesses -- most of them, I would say -- have changed

21      their stories repeatedly; two, the prosecutors have paid

22      some of these witnesses hundreds if not thousands of

23      dollars over the past year and a half.

24            For one example is Katelynn C.       She is the woman

25      that the prosecutor was talking about Mr. Folks
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 40 of 113
                                                                       40



 1      prostituted between 2012 and 2015.        The first time she

 2      sat down to talk with the investigators, she told them

 3      she didn't ever prostitute for Mr. Folks.          She never

 4      paid him any money.      The very next day she met with the

 5      prosecutors again, and on this day she said that it was

 6      Mr. Folks who actually introduced her to prostituting.

 7            The next day, Katelynn C. testified before the

 8      grand jury.    Under oath, under penalty of perjury before

 9      the grand jury, Katelynn C. testified that it was Mr.

10      Folks who first introduced her to prostituting and drove

11      her to her first date.

12            Weeks ago we have now learned that Katelynn C. has

13      changed her story.     She now admits that she was

14      prostituting before she ever met Mr. Folks and that she

15      met him through prostitution, and that the day that she

16      testified before the grand jury, she had been using

17      drugs.

18            Keisha W. is another woman that the prosecutor

19      talked to you about.      Keisha W. first met Mr. Folks in

20      2013, and she told investigators that she was introduced

21      to prostitution because she thought that she could make

22      enough money from prostituting in order to support her

23      drug habit.

24            She talked with Mr. Folks about it, and she decided

25      to try it, but after a little while it became clear to
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 41 of 113
                                                                       41



 1      her that she couldn't make the money she thought she

 2      could and she wanted to leave.        Who drove her home?     It

 3      was Mr. Folks.

 4              When she came back two years later, I submit to you

 5      the evidence will show that she sent messages to Mr.

 6      Folks asking for his help to post her.

 7              I also submit to you that Keisha W. has told

 8      investigators that Mr. Folks never withheld heroin from

 9      her and that she always had the drugs that she needed to

10      feel well.

11              Danielle M. is another woman that the prosecutors

12      talked to you about.      She's a woman that the prosecutors

13      allege prostituted for Mr. Folks for one week in June of

14      2015.    Danielle M. is also the woman I was referring to

15      who said had overdosed.      Let me tell you a little bit

16      more about that.

17              She was homeless at the time, and it was Mr. Folks

18      who arranged for her to live in an apartment when she

19      was released from the hospital.        I submit to you that

20      the evidence will show that in September of 2015, so two

21      months later, Danielle M. sent messages to Mr. Folks

22      asking if she could work for him again.

23              The evidence will also show that the prosecutors

24      have paid Danielle M. over $11,000 since January of

25      2018.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 42 of 113
                                                                          42



 1            Ayla L. is a woman that the prosecutors talked to

 2      who prosti- -- who they allege Mr. Folks forced to

 3      prostitute between June and December of 2015.

 4            Now, Ayla L. spoke with investigators in December

 5      of 2015, and during that interview she explained that

 6      she and her boyfriend were heroin addicts and that

 7      they -- she had made an arrangement with Mr. Folks

 8      where, if she bagged drugs, he would give her heroin.

 9            Ayla L. told investigators in 2015 that this went

10      on for a few weeks, and then at some point Mr. Folks

11      came back to her and said, "I don't have any more

12      drugs."    Ayla L. told investigators that Mr. Folks then

13      went out and purchased drugs from other people to give

14      to her.

15            At some point, Ayla L. says, Mr. Folks then came

16      back to her and said, "I can't keep just buying drugs

17      for you.    You might want to try making money one way,

18      you might want to think about it, is by prostituting."

19            Ayla L. told investigators that the way Mr. Folks

20      proposed this to her is that she could choose to do it

21      or she could not choose to do it.

22            Ayla L. told investigators she thought about it,

23      and she chose to try it out.       Ayla L. went on; she gave

24      quite an extensive interview in December of 2015.           She

25      told investigators that she started prostituting and
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 43 of 113
                                                                         43



 1      that she would take one or two dates a day, just enough

 2      so that she could make the money she needed to get the

 3      heroin that she wanted.

 4              Ayla L. told investigators that after about three

 5      weeks, she decided to, what she called, go out on her

 6      own and that she developed a strategy for how she dealt

 7      with this.    Ayla L. told investigators that she decided

 8      that she would start to rob the men who responded to her

 9      ads because she figured no one was going to call the

10      police to report their money stolen from someone that

11      they hired as a prostitute.

12              So that was Ayla L.'s story back in December of

13      2015.    By the time Ayla L. testified before the grand

14      jury in October of 2016, her story had changed.             In

15      October of 2016, Ayla L. testified before the grand jury

16      that Mr. Folks was providing her heroin, that he

17      withdrew heroin from her, that she became so sick that

18      she felt coerced to prostitute.        I would ask you to keep

19      in mind that the prosecutors have paid Ayla L. over

20      $10,000 since January of 2018.

21              The prosecutor also talked to you about Mandy

22      Latulippe.    Ms. Latulippe was a woman who had a romantic

23      relationship with Mr. Folks, and she sent him numerous

24      naked photos of herself.      Mandy Latulippe will tell you

25      that at some point she too found herself homeless and
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 44 of 113
                                                                     44



 1      that it was Mr. Folks who arranged to have her stay in

 2      an apartment.    Not only did he find a place for her to

 3      live, but he paid the rent for her until she could get

 4      back on her feet.

 5            Ms. Latulippe will tell you that she never observed

 6      Mr. Folks withholding heroin from any of the women that

 7      he worked with, and she will also tell you that Mr.

 8      Folks discouraged her from prostituting.         Miss

 9      Latulippe, at least she told investigators -- that when

10      she saw the money that other women were making from

11      prostituting, against Mr. Folks' advice, she posted

12      herself and tried to earn money prostituting.

13            As the prosecutors' witnesses testify, I would ask

14      you to pay very close attention to anything any of these

15      witnesses say about Hannah A.       I submit to you that the

16      evidence will show that Hannah A. was involved in

17      distributing drugs and very much involved in the drug

18      business, but the evidence does not show that she ever

19      worked as a prostitute.

20            The prosecutor also talked to you about the

21      evidence it believes shows that Mr. Folks was involved

22      in a conspiracy to distribute drugs.         Again, I would ask

23      you to listen very carefully to the testimony of Donald

24      McFarlan and Crissy Tatro.       The prosecutor will play you

25      calls between Mr. McFarlan and Miss Tatro, and I would
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 45 of 113
                                                                       45



 1      submit to you the evidence shows that they were very

 2      much involved in their own scheme to distribute drugs

 3      that had nothing to do with Mr. Folks.

 4            As you sit through this trial, you will get a

 5      glimpse of a very different world.        The activities you

 6      will hear about, the images you see will be upsetting

 7      and disturbing and off-putting, but what this evidence

 8      does not amount to is proof beyond a reasonable doubt

 9      that Mr. Folks forced women to prostitute or conspired

10      to distribute drugs.

11            At the end of this case, we will ask you to find

12      Mr. Folks not guilty of those charges.

13            Thank you.

14                  THE COURT:    All right.    We have been going for

15      almost an hour and a half, so let's take our

16      midafternoon recess.      Be back in 15 minutes.

17      (Court was in recess at 2:51 p.m.)

18      (The following was held in open court with the jury

19      present at 3:10 p.m.)

20                  THE COURT:    Okay.   The government want to call

21      its first witness?

22                  MS. SAVNER:    Yes, your Honor.     The government

23      calls Special Agent Adam Chetwynd.

24                                  ADAM CHETWYND,

25              being first duly sworn by the courtroom deputy,
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 46 of 113
                                                                             46



 1              was examined and testified as follows:

 2                    THE COURT:     Good afternoon, Agent.

 3                    THE WITNESS:     Good afternoon, your Honor.       I

 4      apologize for my voice, your Honor.         I am just getting

 5      over a cold, so --

 6                    THE COURT:     Really.

 7                    THE WITNESS:     Yeah.

 8                    THE COURT:     It's spring.   You are supposed to

 9      be feeling better.

10                    THE WITNESS:     It's backwards for me.

11                    THE COURT:     Really?

12                             DIRECT EXAMINATION

13      BY MS. SAVNER:

14      Q     Good afternoon, Agent Chetwynd.        Can you tell the

15      jury your name.

16      A     My name's Adam Chetwynd.

17      Q     And where do you work?

18      A     With the Drug Enforcement Administration assigned

19      to the Burlington, Vermont, resident office.

20      Q     What does the Drug Enforcement Administration do?

21      A     We enforce the controlled substances laws of the

22      United States.

23      Q     There's some water right there for you.

24      A     Yeah.

25      Q     How long have you been in that position?          See if
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 47 of 113
                                                                    47



 1      you can talk and pour at the same time.

 2      A     I have been with the DEA for approximately 15

 3      years.

 4      Q     In the role as a special agent?

 5      A     Correct.

 6      Q     Have you served in any other roles at the DEA?

 7      A     I have.    I have also been the acting resident

 8      agent-in-charge for approximately four months when our

 9      last boss left.

10      Q     Is that a supervisory position?

11      A     Yes.   He is in charge of the office.

12      Q     How far did you go in school?

13      A     I received a master's degree.

14      Q     In what subject?

15      A     Criminal justice administration.

16      Q     What are your responsibilities as a special agent?

17      A     To develop cases involving individuals that are

18      involved in selling illegal controlled substances.

19      Q     What kind of training do you go through to become a

20      special agent?

21      A     We attend a -- now, I think it's 18 weeks, but at

22      the time it was a 16-week basic academy down in

23      Quantico, Virginia, and there they teach you, you know,

24      how to conduct surveillances, how to perform search

25      warrants, how to perform tactical firearm training, and
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 48 of 113
                                                                      48



 1      everything involved in becoming a DEA agent.

 2      Q       Is there continuing training once you become an

 3      agent as well?

 4      A       Yes.     There's always on-the-job training.

 5      Q       At some point did you become involved in an

 6      investigation into Brian Folks?

 7      A       Yes.

 8      Q       When was that?

 9      A       Approximately December of 2015.

10      Q       What was your role in that investigation?

11      A       I was one of the two case agents.

12      Q       Who was the other?

13      A       TFO Rob Estes.

14      Q       What is TFO?

15      A       Sorry.     TFO is an abbreviation for task force

16      officer.       Sometimes they are referred to as agent as

17      well.     So task force agent or task force officer.

18      Q       So the two of you, TFO Estes and yourself, were the

19      co-case agents; is that right?

20      A       Correct.

21      Q       What did that investigation into Brian Folks

22      involve, just generally?

23      A       Selling drugs and alleged prostitution.

24      Q       I'm sorry.     What did your investigation involve?

25      What investigative steps did you take?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 49 of 113
                                                                         49



 1      A       We -- our investigative steps were controlled

 2      purchases.

 3      Q       Explain what that is.

 4      A       In laymen's terms, a controlled purchase is when an

 5      individual purchases illegal controlled substances,

 6      which is monitored by the police.

 7      Q       How many controlled purchases have you been

 8      involved in as a DEA agent, not just with Mr. Folks'

 9      case but in other investigations?

10      A       Hundreds.

11      Q       Tell us, what's the normal procedure when DEA --

12      when you conduct a controlled purchase?         How does it

13      work?

14      A       Yep.

15              So basically you will either use an undercover

16      officer or you will use what we refer to either as a

17      confidential source or a confidential informant.            In

18      this instance, we used a confidential source.

19              Law enforcement, myself or -- will direct that

20      confidential source to arrange for a transaction to take

21      place.     Those arrangements are usually through texts or

22      phone calls.        Those texts and phone calls will be

23      documented by law enforcement, and that's usually in the

24      form of a photograph.        The source will be searched

25      before they leave to go -- to go meet this person and do
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 50 of 113
                                                                    50



 1      the transaction.

 2      Q     Can I stop you there.      Why do you search the

 3      person?

 4      A     Yes.

 5            We search individuals to make sure they don't have

 6      any drugs on them before we send them out, they don't

 7      have any large amounts of money, they're not carrying

 8      any contraband or a weapon, to ensure the integrity of

 9      the -- the future transaction or meeting.

10      Q     What happens next with the setup?

11      A     Then we will install or put on the source some type

12      of a transmitting device -- sometimes that is audio;

13      sometimes that's audio and video -- to capture the

14      meeting, the future meeting.

15            After that -- and that equipment's tested to make

16      sure it's working properly.

17            The informant will be followed by law enforcement

18      to wherever the -- wherever the transaction -- wherever

19      the parties agreed to meet.       The informant will be

20      followed there.     And we'll maintain surveillance on

21      the -- on the informant while they're there doing the

22      transaction.

23            And after the transaction is over, again, law

24      enforcement will follow the source back to -- usually

25      it's a location at the discretion of law enforcement,
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 51 of 113
                                                                     51



 1      where we pick for them to return to, and at that point

 2      we will retrieve any evidence that was purchased by the

 3      source, and then we'll again search the source for --

 4      again, for the items, for any drugs, any money, any --

 5      any weapons.

 6            Also what I forgot to notate was that if the person

 7      we're working with is -- drives, we will do the same

 8      procedures to that person's vehicle:         search the vehicle

 9      for the same items, drugs, money, contraband, weapons.

10            Then once back with us and the person has handed

11      over the contraband, or the purchased narcotics, and

12      they're searched, then we'll conduct a debriefing of the

13      source and hear in their words what took place during

14      the meeting.

15            I mean, we have heard it through the devices that

16      we put on them prior to them leaving, but we want to

17      hear from them what they saw and what happened during

18      the meet.

19      Q     Let me stop you there.      So you said you hear

20      from -- from not only them but from the recording

21      devices what happened.

22            Is that what you are hearing on the recording

23      devices live or you listen to it after the fact?

24      A     It depends on what the device is, but, yes, live.

25      Q     Okay.    And how about the controlled purchases you
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 52 of 113
                                                                         52



 1      did as part of this investigation?        Were you hearing the

 2      audio and seeing the video of the transaction live?

 3      A     Yes.

 4      Q     How is the informant, the confidential source,

 5      compensated?

 6      A     With -- it depends.     There's several ways.         If you

 7      have an informant who is not currently facing any

 8      charges, then that person will be paid in cash.             But if

 9      a person who is facing charges -- they will just be

10      working towards consideration of a reduction in those

11      charges.

12      Q     And is the payment an informant gets dependent on

13      whether they come out with a substance that tests

14      positive for drugs or not?

15      A     No.

16      Q     So once you get the suspected narcotics back from

17      the informant after the purchase is complete, tell us

18      about the procedure for handling them.         What do you do

19      with the suspected narcotics from there?

20      A     Yes.

21            So there's always two -- there's always two

22      individuals meeting with an informant.         It's DEA's

23      practice.    And those agents will maintain custody of

24      that evidence until they return to the DEA office where

25      we'll process it and secure it in our drug vault.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 53 of 113
                                                                    53



 1      Q     What does it mean to process it?

 2      A     Basically place it in an evidence bag and fill out

 3      our label and seal the evidence bag and place that in a

 4      vault.

 5      Q     Where does it go from there?

 6      A     Usually the next day it will be mailed to the DEA

 7      lab in New York City.

 8      Q     And who is the -- who's the person responsible for

 9      processing the drugs?      Is it always the case agent?

10      A     No.

11      Q     Explain who does that.

12      A     It varies.    It depends on -- typically it is, but

13      it also can be other agents who are available to help

14      out and process it.

15      Q     So who is the confidential source that the DEA

16      chose to conduct the controlled purchases for this

17      investigation?

18      A     Michelle.

19      Q     And to your knowledge, did she have a prior

20      relationship or know Brian Folks before this?

21      A     No.

22      Q     Had she worked on previous cases with DEA or other

23      law enforcement agencies?

24      A     She did.

25      Q     And that was in the same capacity as a confidential
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 54 of 113
                                                                    54



 1      source?

 2      A      Yes.

 3      Q      And how was Michelle compensated for the buys that

 4      she did?

 5      A      Cash.

 6      Q      Do you know about how much she was paid?

 7      A      500 and 600.

 8      Q      Per buy?

 9      A      Yes.

10      Q      And were you personally involved in the decision

11      about how much to pay her?

12      A      No.

13      Q      Do you know if she was getting any other benefit

14      from the DEA for her work?

15      A      No, I do not.

16      Q      You are not aware of any, though?

17      A      No, I am not.

18      Q      How many buys did Michelle conduct for this

19      investigation?

20      A      Four.

21      Q      And tell us about what she was going to try and

22      buy.

23      A      Heroin or crack.

24      Q      Do you remember which one it was?

25      A      Heroin.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 55 of 113
                                                                            55



 1      Q       Okay.    And how much was she looking to buy on each

 2      occasion?

 3      A       A sleeve.    So --

 4      Q       Please explain what that is.

 5      A       A sleeve is a hundred bags of heroin.       And the way

 6      that they're typically packaged are 10 bags are wrapped

 7      in an elastic band, and that's called a bundle.             So 10

 8      bundles equal a sleeve.

 9      Q       And before we talk about each buy one by one, are

10      the procedures -- the procedures that you have described

11      for us just now about how controlled purchases generally

12      worked, were those the same procedures that were

13      followed with all four of the buys that Michelle did?

14      A       Yes.

15      Q       And as you mentioned, you could see what was going

16      on and hear what was going on while she was out of your

17      sight?

18      A       Yes.

19      Q       Did she use her real name when she was interacting

20      with Brian Folks?

21      A       No, she didn't.

22      Q       What name did she use?

23      A       Nikki.

24      Q       And who else from DEA worked with you on these four

25      buys?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 56 of 113
                                                                           56



 1      A     TFO Estes and DEA Intelligence Analyst Marilyn Epp.

 2      Q     Were others from the DEA or other law enforcement

 3      agencies involved in any way?

 4      A     Yes.

 5      Q     How?

 6      A     They provided surveillance, a role in surveillance.

 7      Q     All right.     Let's talk about the first buy.        When

 8      did that first controlled purchase take place?

 9      A     January 6th, 2016.

10      Q     And explain to us how this one was set up.

11      A     This one was set up -- we met with Michelle, and we

12      had obtained -- TFO Estes had obtained a number for --

13      for a person told to us that it was Moe.         And so when we

14      met with --

15      Q     I'm sorry.     Let me stop you there.

16            You mentioned Moe.     Who did you understand Moe to

17      be?

18      A     Brian Folks.

19      Q     Alias for him that law enforcement knew of?

20      A     Yes.

21      Q     Go on.

22      A     So TFO Estes had obtained this number from a source

23      of information whose name was Rome, R-O-M-E.          And we had

24      met with Michelle, and we directed Michelle to

25      conduct a -- a monitored phone call with this telephone
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 57 of 113
                                                                      57



 1      number, and the telephone number provided was

 2      (802) 825-4673, and we made several attempts to call

 3      that number, and it was unsuccessful.

 4      Q     What happened next?

 5      A     At that point TFO Estes reached out to Rome and

 6      asked Rome to text Moe the -- Michelle's number.

 7      Q     And what happened after that?

 8      A     After that, Michelle received an incoming call from

 9      (802) 825-4614.

10      Q     So where -- where were you when all this was going

11      on, these phone calls were being made?

12      A     We were in TFO Estes' government vehicle.

13      Q     Okay.   So it was you, TFO Estes, Michelle and --

14      A     Intel- --

15      Q     -- Intelligence Analyst Epp?

16      A     Yes.

17      Q     So you say you got an incoming phone call from a

18      phone number ending in 4614.       Whose phone did that call

19      come in on?

20      A     It came in to Michelle's.

21      Q     Could you hear the conversation?

22      A     I could hear talking, yes.       And I could hear her

23      side of the conversation.

24      Q     Could you hear the voice on the other end?

25      A     It was a male's voice.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 58 of 113
                                                                    58



 1      Q       All right.    Did you recognize it at the time?

 2      A       No.

 3      Q       Did the male -- could you hear if he identified

 4      himself in any way?

 5      A       I heard the CS ask, "Is this Moe?"

 6      Q       Did you hear his response?

 7      A       I heard -- no, I didn't.

 8      Q       And was this call recorded in any way?

 9      A       It was.

10      Q       All right.

11      A       It was recorded.

12      Q       Can you pull out from that folder in front of you

13      what's been -- in the folder labeled 1, the CD with the

14      sticker 1 on it.

15      A       Yes.

16      Q       Do you recognize that?

17      A       I do.

18      Q       What is it?

19      A       It is the U.S. Exhibit 1, and it's N-1, recorded

20      call between Brian Folks and CS on 1/6/2016.

21      Q       Have you had a chance to review the file on that

22      disk?

23      A       I have.

24      Q       How do you know?

25      A       I have placed my initials on the disk after
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 59 of 113
                                                                     59



 1      reviewing it.

 2      Q     All right.    And is the file on that disk a true and

 3      accurate copy of that phone call you just described, the

 4      incoming call from the 4614 number?

 5      A     Yes.

 6                   MS. SAVNER:    At this time the government would

 7      move to admit Government's Exhibit 1.

 8                   THE COURT:    Any objection?

 9                   MR. KAPLAN:    No objection, your Honor.

10                   THE COURT:    All right.   So admitted.

11                   (Government's Exhibit was 1 received in

12      evidence.)

13                   MS. SAVNER:    And permission to publish that

14      recorded call and play it from the USAO's computer with

15      the transcript scrolling?

16                   THE COURT:    Okay.   And the transcript has

17      been --

18                   MS. SAVNER:    It's marked as 1A.

19                   THE COURT:    Okay.

20                   MS. SAVNER:    It's been provided to the

21      defense.

22                   THE COURT:    All right.   Let me actually -- you

23      just hold it one second.

24            Let me just instruct you that when you hear a tape

25      and you see a transcript, the tape is what is admitted
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 60 of 113
                                                                        60



 1      into evidence.     The transcript is an aid for you to

 2      listen to and interpret the tape.        So if there's a

 3      conflict between the tape and the transcript, it's the

 4      tape that's in evidence, not the transcript.          Okay?

 5            And that's true of all of the publications that

 6      we'll have during the course of the trial.          Okay.

 7                    (A digital recording was played in open

 8      court.)

 9      BY MS. SAVNER:

10      Q     So the male voice we heard on that call, you

11      couldn't hear it clearly at the time.         Having listened

12      to that recording since here in the courtroom, do you

13      recognize that voice sitting here today?

14      A     I do.

15      Q     And whose voice do you recognize it to be?

16      A     Mr. Brian Folks'.

17      Q     How do you know?

18      A     I have listened to other recordings from social

19      media, I have listened to his post-arrest interview, and

20      I have also been present when Mr. Folks has spoke before

21      in these judicial proceedings.

22      Q     And Mr. Folks tells Michelle, who goes by Nikki in

23      this, to come to Pearl Street Beverage.         Where is Pearl

24      Street Beverage in relation to where we are today?

25      A     It's only about three or four blocks to the east
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 61 of 113
                                                                          61



 1      from here.

 2      Q     Did you know -- did DEA know where Mr. Folks was

 3      operating out of at the time?

 4      A     No.

 5      Q     And Michelle says to Mr. Folks that her other guy

 6      did a sleeve for eight.      What does that mean?

 7      A     She was referring to -- that her other -- she was

 8      alleging that her other source of supply sold her a

 9      sleeve of heroin for $800.       So a hundred bags.

10      Q     What happened after this phone call was complete?

11      A     We conducted the procedures that I explained

12      earlier.      We -- you want me to explain?

13      Q     Sure.

14      A     We searched the informant.       TFO Estes searched the

15      informant.      TFO Estes searched the informant's vehicle.

16      The informant was provided with an audio recording

17      device.     The informant was provided with a quantity of

18      U.S. currency that was recorded to use for the purchase.

19      And then we were waiting to go.

20      Q     You said TFO Estes searched her and the car.          Did

21      you witness those searches?

22      A     I witnessed the search of the informant.

23      Q     Where did that take place?

24      A     Right inside our vehicle.

25      Q     And you were in the vehicle as well?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 62 of 113
                                                                    62



 1      A     Yes.

 2      Q     Did anything come off of her on that search?

 3      A     No.     He did not find anything.

 4      Q     All right.     What happened after you had gone

 5      through those procedures to set her up?

 6      A     Prior to us leaving, the -- the CS received an

 7      incoming call.

 8      Q     From what number?

 9      A     From (802) 825-4614.

10      Q     The same number that that first call came in from?

11      A     Correct.

12      Q     And was this call recorded in any way?

13      A     It was.

14      Q     Could you hear this call?

15      A     I could hear portions of the CS's side of it.

16      Q     Okay.     Can you pull out from that folder the folder

17      marked 2, number 2, and the CD marked Exhibit 2.

18            Do you recognize Exhibit 2?

19      A     I do.

20      Q     What is it?

21      A     It is the U.S. Exhibit No. 2, N-2, recorded call

22      between Folks and CS on 1/6/16.

23      Q     And just to be clear, what's that N-2 number?

24      A     That's what DEA assigns to a piece of nondrug

25      evidence.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 63 of 113
                                                                      63



 1      Q     All right.    And how do you know that's what it is?

 2      A     Because it was -- it was made during that --

 3      Q     I'm sorry.    How do you know what's on the CD is

 4      that phone call?

 5      A     I'm sorry.    Because my initials are on the CD.

 6                   MS. SAVNER:    Okay.   At this time we'd --

 7      BY MS. SAVNER:

 8      Q     Well, and have you had a chance to review it?

 9      A     I have reviewed it.

10      Q     And is it a true and accurate copy of that second

11      recorded call?

12      A     It is.

13                   MS. SAVNER:    At this time the government would

14      move to admit Government's Exhibit 2.

15                   THE COURT:    Any objection?

16                   MR. KAPLAN:    No objection, your Honor.

17                   THE COURT:    All right.   So admitted.

18                   (Government's Exhibit 2 was received in

19      evidence.)

20                   MS. SAVNER:    We move to publish that exhibit

21      along with 2A, which is the transcript.

22                   THE COURT:    Okay.

23                   (A digital recording was played in open

24      court.)

25      BY MS. SAVNER:
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 64 of 113
                                                                     64



 1      Q     Folks says on that call that he would send out --

 2      that he wasn't going to be available, that she could

 3      meet with his peoples.      Did you know who that would be

 4      at the time?

 5      A     No.

 6      Q     He mentions that she should now come to North Union

 7      and Loomis.    Where is that in relation to here?

 8      A     Again, it's probably three or four blocks north --

 9      northeast from here.

10      Q     What happened next after this call came in?

11      A     Having learned of a destination where Mr. Folks

12      wanted the CS to go to, we sent out surveillance units

13      from my office to set up in the area.

14      Q     And how were they surveilling?       What kind of tools

15      were they using?

16      A     They were using their in-car radios.

17      Q     What happened next?

18      A     We double-checked everything again with the CS to

19      make sure everything was working properly, and we began

20      to roll towards that -- that intersection of North Union

21      and Loomis Street following the CS.

22      Q     When you say you doubled-checked everything to make

23      sure it was working properly, what do you mean?

24      A     We just tested the equipment.

25      Q     The audio transmitter?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 65 of 113
                                                                    65



 1      A     The audio transmitter, correct.

 2      Q     And does that transmitter also record the audio --

 3      A     Yes.

 4      Q     -- that it picks up?

 5      A     Yes.

 6      Q     Who turns that audio recorder on, the CS or DEA?

 7      A     DEA.

 8      Q     And how about turning it off; who does that?

 9      A     DEA.

10      Q     And you mentioned you were able to hear what was

11      going on live through this transmitter?

12      A     Yes.

13      Q     Can you pull out Exhibit 3, please, and the CD

14      marked number 3.

15            What do you do with the recording when the

16      informant gets back to you?

17      A     Would you -- we take the device off the informant.

18      Q     And do you recognize Exhibit 3?

19      A     I do.

20      Q     What is it?

21      A     It is the Government's Exhibit 3, and it says N-3,

22      CS audio from 1/6/16.

23      Q     And have you had a chance to review the file on

24      that disk?

25      A     I have.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 66 of 113
                                                                    66



 1      Q     And is it a true and accurate copy of the audio

 2      recording from the device you have been describing from

 3      that first controlled purchase?

 4      A     It is.

 5                   MS. SAVNER:    At this time the government would

 6      move to admit Exhibit 3.

 7                   THE COURT:    Any objection?

 8                   MR. KAPLAN:    No objection, your Honor.

 9                   THE COURT:    All right.   So admitted.

10                   (Government's Exhibit 3 was received in

11      evidence.)

12      BY MS. SAVNER:

13      Q     All right.    So you mentioned that you followed the

14      informant from where you were located setting her up to

15      North Union and Loomis; is that correct?

16      A     That's correct.

17      Q     Why do you follow her?

18      A     To make sure that they go and make no side tracks;

19      to keep it controlled.

20      Q     And did she make any side ventures?

21      A     She made no deviations from the intended

22      destination.

23      Q     Were you able to maintain a visual on her car the

24      whole way?

25      A     Yes.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 67 of 113
                                                                        67



 1      Q       All right.   How did Michelle, once she arrived at

 2      the location, alert Moe, or Mr. Folks, that she was

 3      there?

 4      A       She placed another call.

 5      Q       Describe that call for us, generally.

 6      A       Generally, during that call, the CS advised that it

 7      was in the area of North Union and Loomis, and Mr. Folks

 8      said to hold on, and all of a sudden an unknown female's

 9      voice was on the recording, was speaking.          We could hear

10      another female on the call.        And Mr. Folks asked the CS

11      to "tell her where you're at."        And at that point the CS

12      told them that they were parked just around Loomis

13      Street.

14      Q       And I noticed when you described the CS, you said

15      "it."     Why did you do that?

16      A       It's -- in DEA, we refer -- in our reports, we

17      refer to the CS as either his or her or it.          We don't

18      use names.     So if I do that, it's -- I am just -- it's a

19      slip of the tongue.      I am just used to calling them not

20      by their name.

21      Q       Why do you use "it" or just say "he" or "she"?

22      A       It -- again, it's personal preference, I guess.

23                   MS. SAVNER:   Can we play -- permission to

24      publish a clip from what's been admitted as Exhibit 3, a

25      clip from about 10 minutes and 49 seconds to 12 minutes
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 68 of 113
                                                                    68



 1      and 29 seconds?

 2                    THE COURT:    Yes.

 3                    MS. SAVNER:    And this will play with the

 4      transcript, which has been marked as 3B.

 5                    THE COURT:    Okay.

 6                    (A digital recording was played in open

 7      court.)

 8      BY MS. SAVNER:

 9      Q     Did you recognize at the time that second female

10      voice that gets on the call?

11      A     No.

12      Q     Do you recognize that voice now?

13      A     I do.

14      Q     Whose voice do you recognize it to be?

15      A     Mandy Latulippe.

16      Q     And how do you know?

17      A     Because I have listened to -- I was present for her

18      post-arrest interview.

19      Q     You met her in person too, right?

20      A     And I have met her in person several times.

21      Q     What happened after this call?

22      A     Shortly after the call ended, myself and TFO

23      Estes -- we observed a white female with brown hair,

24      blue jeans, and I believe a gray sweatshirt come off of

25      the west side of the sidewalk in the vicinity of 103
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 69 of 113
                                                                     69



 1      North Union and cross the street.         The CS was parked on

 2      the west side of North Union, and this female walked

 3      across to the east side and walked a little bit south on

 4      the east side and eventually came over to the CS's

 5      vehicle and entered the passenger front seat.

 6      Q       What happened after that?

 7      A       After that, I could hear the CS ask for a sleeve,

 8      and I heard the unknown female reply that "he has six

 9      and a half."

10      Q       "He"?

11      A       "He has six and a half."      Correct.

12      Q       Did you get a look at the -- that female that got

13      into the CS's car either before or after?

14      A       After, yes.

15      Q       Okay.    And did you recognize her by sight at the

16      time?

17      A       No.

18      Q       Do you recognize her now?      Are you able to identify

19      her now?

20      A       Yes.

21      Q       Who is she?

22      A       Mandy Latulippe.

23      Q       How do you know?

24      A       Because I have met her in person.

25                      MS. SAVNER:   Okay.   Can we pull up
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 70 of 113
                                                                      70



 1      Exhibit 48 -- oh, I'm sorry.       This is for the witness.

 2      BY MS. SAVNER:

 3      Q     Can you take a look at 48A.

 4      A     3A?

 5      Q     48A.

 6      A     Where is that?

 7      Q     It should be in numerical order.

 8            Do you recognize that photo?

 9      A     I do.    It's a photo of Mandy Latulippe.

10      Q     Does that fairly and accurately depict Miss

11      Latulippe?

12      A     It does.

13                    MS. SAVNER:    The government would move to

14      admit 48A.

15                    THE COURT:    Any objection?

16                    MR. KAPLAN:    No, your Honor.

17                    THE COURT:    All right.   So admitted.

18                    (Government's Exhibit 48A was received in

19      evidence.)

20                    MS. SAVNER:    Permission to publish?

21                    THE COURT:    Yes.

22      BY MS. SAVNER:

23      Q     All right.    So this is the woman, Mandy Latulippe,

24      who you saw get in and out of the informant's car; is

25      that right?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 71 of 113
                                                                     71



 1      A     Yes.

 2      Q     Okay.     After she got out of the car, after Miss

 3      Latulippe got out of the car, what happened next?

 4      A     We followed the CS back to a predetermined

 5      location.      Myself, TFO Estes and IA Epp followed the CS

 6      back to a predetermined location where the CS handed

 7      Mr. -- Mr. Estes six and a half bundles of heroin -- six

 8      and a half bundles of -- containing a brown, powdery

 9      substance at that point.

10      Q     Is that what heroin looks like, in your experience?

11      A     Yes.     Heroin is typically a brown, powdery

12      substance.

13      Q     And on the way to North Union and Loomis to your

14      predetermined location where you met up back with her,

15      did you maintain a visual on Michelle and her car?

16      A     The entire way, yes.

17      Q     So she then turned over six and a half bundles of

18      heroin to TFO Estes.      Did you see that happen?

19      A     Yes.

20      Q     And is the amount she turned over consistent with

21      what you heard over the audio transmitter about the

22      exchange that was taking place?

23      A     It is.

24      Q     Can you take a look at Government's Exhibit 5.        Do

25      you recognize that?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 72 of 113
                                                                           72



 1      A       I do.

 2      Q       What is it?

 3      A       It's -- appears to be six and a half bundles of

 4      packaged heroin.

 5      Q       Does that fairly and accurately depict the drugs

 6      that -- or the suspected narcotics that Michelle turned

 7      in to DEA after that controlled purchase?

 8      A       Yes.

 9                      MS. SAVNER:    The government moves to admit

10      Exhibit 5.

11                      THE COURT:    Any objection?

12                      MR. KAPLAN:    Your Honor, I do have an

13      objection.       Can we approach?

14                      THE COURT:    Yes.    Okay.

15      (The following was held at the bench.)

16                      MR. KAPLAN:    I am assuming the government has

17      to show chain of custody to introduce the drugs?

18                      THE COURT:    Yes.    You have a chain of custody

19      here?     The drugs go to get checked and --

20                      MS. SAVNER:    Yes.    And we will get into that

21      before I go to admit the drugs themselves.

22                      THE COURT:    So --

23                      MR. KAPLAN:    I thought you just moved to admit

24      them.

25                      MS. SAVNER:    Just a photograph of them.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 73 of 113
                                                                        73



 1                  THE COURT:    Okay.    So tentatively they're

 2      admitted.     And then it's subject to you providing the

 3      chain of custody.

 4                  MS. SAVNER:    Okay.

 5                  MR. KAPLAN:    Okay.    Thank you.

 6                  THE COURT:    Thank you.

 7      (The following was held in open court.)

 8                  THE COURT:    So this is actually the photograph

 9      of the drugs that were given by Ms. Latulippe -- I'm

10      sorry, by the informant to the agent?         Is that correct?

11                  MS. SAVNER:    Yes, your Honor.

12                  THE COURT:    Okay.    It is admitted subject to

13      the chain of custody being established.

14                  MS. SAVNER:    Thank you, your Honor.

15                  (Government's Exhibit 5 was received in

16      evidence.).

17                  MS. SAVNER:    May I publish it?

18                  THE COURT:    Yes.

19      BY MS. SAVNER:

20      Q     All right.     Explain to us, Agent Chetwynd, what we

21      are seeing here.

22      A     Each one of the six bundles to the left are a full

23      bundle of heroin with 10 bags in each.         And the single

24      one that's to the right has five.

25      Q     Half bundle?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 74 of 113
                                                                    74



 1      A      A half bundle, correct.

 2      Q      Okay.    After you -- well, tell us about the rest of

 3      the procedures that DEA went through to break down this

 4      buy.

 5             You took the suspected narcotics back from

 6      Michelle.      What else?

 7      A      We removed the recording devices, and then once

 8      again Michelle's vehicle was searched and her person was

 9      searched for any drugs, money or contraband.

10      Q      What happened next with the suspected narcotics?

11      Where did those go?

12      A      Those were secured at the DEA drug vault by Estes

13      and myself.

14      Q      Were you with the drugs the whole time, from when

15      Michelle handed them to TFO Estes to when they were

16      secured?

17      A      Yes.

18                     MS. SAVNER:    May I approach the witness?

19                     THE COURT:    Yes.

20      BY MS. SAVNER:

21      Q      I have handed you what's been marked as

22      Government's Exhibit 5.        Do you recognize it?

23      A      I do.

24      Q      What is it?

25      A      It is a DEA evidence bag; self-sealing evidence
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 75 of 113
                                                                      75



 1      envelope is what DEA calls them.

 2      Q      Okay.     And is it related in any way to this case?

 3      A      It is.     On here is a label which asks for a case

 4      number, an exhibit number, a date acquired, and then the

 5      person that acquired it, and the person who sealed it,

 6      and the witness of that sealing.

 7                     MS. SAVNER:    And for the record, I might have

 8      misspoke.       This is labeled Government's Exhibit 6, not

 9      5.

10                     THE COURT:    Okay.

11      BY MS. SAVNER:

12      Q      Okay.     And do you see your name anywhere on that

13      bag?

14      A      I do.

15      Q      Tell us where.

16      A      It is located up on the "sealed by" portion.

17      Q      Okay.     And did you write your name there yourself?

18      A      That is my name and my signature, correct.

19      Q      All right.     And the seal at the top, is it still

20      intact?

21      A      It is.

22      Q      All right.     And you are listed as the person who

23      processed or secured the drugs?

24      A      Yes.

25      Q      All right.     And how does the condition of that
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 76 of 113
                                                                      76



 1      evidence bag compare to when you secured the drugs and

 2      then sealed them?

 3      A     This is not in the same condition that it was when

 4      we put it in it.

 5      Q     How is it different?

 6      A     On the bottom portion of the bag, where it says

 7      "laboratory use only," the laboratory's all filled out,

 8      all the portion, and it looks like it's been analyzed by

 9      the lab.

10                  MS. SAVNER:    At this time the government would

11      move to admit Government's Exhibit 6.

12                  THE COURT:    Okay.   Any objection?

13                  MR. KAPLAN:    I do object, Judge.      I don't

14      think the chain of custody's been established.          In other

15      words -- I don't know if you want us to approach or not,

16      but he put it in the bag, sealed it, and apparently it

17      went to the lab.     We don't know if the lab opened it up

18      or not, if the lab sealed it, then sent it back.

19                  THE COURT:    Are you going to be --

20                  MR. KAPLAN:    Anyone handling it --

21                  THE COURT:    -- calling anyone from the lab who

22      can actually establish that they received it, analyzed

23      the drugs, put the drugs back in and sent it to the

24      agent?

25                  MS. SAVNER:    Yes, your Honor.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 77 of 113
                                                                      77



 1                      THE COURT:    Okay.   So at this particular

 2      point, I am going to admit it subject to that linkup

 3      with the lab.

 4                      MR. KAPLAN:    Thank you.

 5                      THE COURT:    Okay.

 6                      (Government's Exhibit 6 was received in

 7      evidence.)

 8      BY MS. SAVNER:

 9      Q       On that day of the first buy on January 6, 2016,

10      what further communication did Michelle have, if any,

11      with Brian Folks?

12      A       Yes.    TFO Estes directed the CS to send a text

13      message to Mr. Folks.

14      Q       And was that text recorded in any way?

15      A       It was.

16      Q       How?

17      A       By photograph.

18      Q       Can you take a look at Exhibit 4.       Do you recognize

19      that?

20      A       I do.

21      Q       What is it?

22      A       It's a picture of the CS's phone and the text

23      message that we just described.

24      Q       And does it fairly and accurately depict that phone

25      and text message?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 78 of 113
                                                                    78



 1      A     It does.

 2                   MS. SAVNER:    Government moves to admit

 3      Exhibit 4.

 4                   THE COURT:    Any objection?

 5                   MR. KAPLAN:    Could I look at it, Judge,

 6      please?

 7                   THE COURT:    Yes.

 8                   (Brief pause.)

 9                   MR. KAPLAN:    If I could inquire, Judge?

10                   THE COURT:    Yes.

11                           VOIR DIRE EXAMINATION

12      BY MR. KAPLAN:

13      Q     So did you take this photograph?

14      A     I did not.

15      Q     Who took it?

16      A     TFO Estes or IA Epp.

17      Q     So how do you know it's the same one that this

18      particular person took?

19      A     Because it was submitted into evidence.

20      Q     Submitted into evidence where?

21      A     Evidence at the DEA.

22      Q     You mean it ended up in the DEA someplace?

23      A     It's part of the -- that -- it's part of this day's

24      controlled purchase as a piece of nondrug evidence.

25      Q     You don't have any firsthand knowledge this is
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 79 of 113
                                                                        79



 1      actually what was on the phone?

 2      A     I was present for the sending of the text.

 3      Q     So were you present when the photograph was taken?

 4      A     Yeah.    I was in the vehicle when the -- when the --

 5      it was documented.      I just don't know which one of them

 6      did it.

 7      Q     I see.    But you recognize this particular --

 8      messages?

 9      A     Yes.

10      Q     At the time that you were there?

11      A     Yes.

12                    MR. KAPLAN:    Okay.   I have no objections.

13                    THE COURT:    All right.   So admitted.   Okay.

14                    (Government's Exhibit 4 was received in

15      evidence.)

16                    MS. SAVNER:    Permission to publish?

17                    THE COURT:    Yes.

18                    MS. SAVNER:    If we zoom in on the phone.

19                        CONTINUED DIRECT EXAMINATION

20      BY MS. SAVNER:

21      Q     So what's the number listed there at the top?

22      A     (802) 825-4614.

23      Q     All right.    And can you read for us the text

24      messages?

25      A     Yes.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 80 of 113
                                                                      80



 1            The first blurb is "All set.       Thank you.    Can I see

 2      you again?"

 3      Q     And, I'm sorry, that one has "sent" under it,

 4      correct?

 5      A     Correct.

 6      Q     And this is Michelle's phone you are taking a

 7      picture of?

 8      A     Yes.

 9      Q     Okay.     What does the next one say?

10      A     "Sure, you can.     I wanted to talk to you and see

11      what we could work out."

12            And the bottom one says "When?"

13      Q     All right.     And did you know what Folks was

14      referring to when he said "I want to talk to you and see

15      what we can work out"?

16      A     No.

17      Q     All right.     When was the next controlled purchase

18      for this investigation conducted?

19      A     The next purchase was on January 12th, 2016.

20      Q     And did that one also involve Michelle?

21      A     It did.

22      Q     All right.     And how did Michelle and Brian Folks

23      connect on January 12th?

24      A     Through -- through a telephone call.

25      Q     All right.     Were you present when that call was
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 81 of 113
                                                                    81



 1      made?

 2      A       Yes.

 3      Q       And do you know what number was -- well, do you

 4      know who placed the call?

 5      A       Michelle did.

 6      Q       What number was called?

 7      A       (802) 825-4614.

 8      Q       Was that -- could you hear the contents of that

 9      call?

10      A       I could hear her side of it, yes.

11      Q       All right.   And was that call recorded in any way?

12      A       It was.

13      Q       Can you pull out Exhibit 7, please.

14              Do you recognize what's been marked as Government's

15      Exhibit 7?

16      A       I do.

17      Q       What do you recognize it to be?

18      A       It's a CD for U.S. Exhibit 7, N-6, recorded call

19      between Folks and CS on 1/12/16.

20      Q       All right.   And have you listened to the file on

21      that CD?

22      A       I have.

23      Q       And is it a true and accurate recording of at least

24      a portion of the call that you overheard one end of?

25      A       Yes.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 82 of 113
                                                                    82



 1                   MS. SAVNER:    Government moves to admit

 2      Government's Exhibit 7.

 3                   THE COURT:    Any objection?

 4                   MR. KAPLAN:    No objection, your Honor.

 5                   THE COURT:    All right.   So admitted.

 6                   (Government's Exhibit 7 was received in

 7      evidence.)

 8                   MS. SAVNER:    Permission to publish?

 9                   THE COURT:    Yes.

10                   MS. SAVNER:    Along with 7A?

11                   THE COURT:    Okay.

12                   (A digital recording was played in open

13      court.)

14      BY MS. SAVNER:

15      Q     All right.    He says he'll meet her at the same

16      place as before.     What did you understand that to mean?

17      A     We understood that to mean in the intersection area

18      of North Union and Loomis.

19      Q     All right.    What happened next?

20      A     The same procedures were followed with the CS as

21      explained earlier.     We -- myself, Estes and Epp --

22      followed the CS to the area of North Union and Loomis,

23      and the CS parked basically right out front of 103 North

24      Union.

25      Q     Let me stop you there.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 83 of 113
                                                                    83



 1             Before she got there, did you go through the same

 2      procedures you described before to set her up for this

 3      one?

 4      A      Yes.    Yes, we did.

 5      Q      Okay.    So DEA searched her and her car; is that

 6      right?

 7      A      Yes.

 8      Q      And did you witness that?

 9      A      Yes.

10      Q      All right.    She was given cash to use on the

11      purchase?

12      A      She was.

13      Q      Okay.    And what kind of recording equipment did you

14      use for this controlled buy?

15      A      An audio and video recording device.

16      Q      So two different devices?

17      A      Yes.

18      Q      And were both of them transmitting live to where

19      you were?

20      A      Yes.

21      Q      Did the recordings that they made -- were they also

22      saved somewhere?

23      A      Yes, they were.

24      Q      Can you pull out Government's Exhibit 8.

25             Do you recognize Government's Exhibit 8?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 84 of 113
                                                                     84



 1      A     I do.

 2      Q     What is it?

 3      A     It's -- it's a CD for U.S. Exhibit 8 for N-7a, CS

 4      video dated 1/12/2016.

 5      Q     And have you had a chance to review the file on

 6      that disk?

 7      A     I have.

 8      Q     And is it a true and accurate copy of the video

 9      recording made by the -- well, made on the recording

10      device that DEA outfitted Michelle with on that day?

11      A     It is.

12      Q     And how do you know that's what it is?

13      A     Because I reviewed this and these are my initials

14      on the CD.

15      Q     And it was transmitting live to you at the time,

16      the feed?

17      A     Yes.

18                    MS. SAVNER:    The government moves to admit

19      Exhibit 8.

20                    THE COURT:    Any objection?

21                    MR. KAPLAN:    No objection, your Honor.

22                    THE COURT:    All right.   So admitted.

23                    (Government's Exhibit 8 was received in

24      evidence.)

25      BY MS. SAVNER:
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 85 of 113
                                                                     85



 1      Q     So we are not going to watch this video right now,

 2      but it ends before the time she got back to you at the

 3      predetermined location.      What does that -- why is that?

 4      A     That because we can turn it off, the video.

 5      Q     Is that what happened here?

 6      A     That's what happened.

 7      Q     All right.     And you mentioned she was with -- she

 8      had two recording devices with her on that buy.

 9      A     Correct.

10      Q     When was the other recording device turned off?

11      A     Once back with us.

12      Q     And did you have a chance to review the -- that

13      second full audio recording?

14      A     Yes.

15      Q     Did anything of note happen between the time that

16      the recording on Exhibit 8 ends and the time she gets

17      back to you?

18      A     No, nothing.

19      Q     All right.     So you mentioned Michelle drove to

20      North Union and Loomis again; is that right?

21      A     Correct.

22      Q     Where were you in relation to her?

23      A     We were behind her the entire way.

24      Q     Did you maintain a visual on her?

25      A     Yes.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 86 of 113
                                                                     86



 1      Q     And what happened when she got there?

 2      A     Like I said, she pulled up basically right in front

 3      of 103 North Union.      We pulled up several spaces ahead

 4      of her.      And she placed another telephone call to -- we

 5      could hear her place a telephone call.

 6      Q     What could you hear her say?

 7      A     She advised that she was there.

 8      Q     What happened next?

 9      A     I observed a black male wearing a black hat and a

10      black puffy vest-type jacket come from behind the CS's

11      vehicle and approach the CS's vehicle and get in the

12      passenger side.

13      Q     Could you hear or see what was happening once that

14      male got inside?

15      A     Yes.

16      Q     What did you see or hear, just generally?

17      A     Generally.     Once the male got in, I could hear,

18      "What can I do for you?"      And I heard the CS ask for a

19      sleeve.

20      Q     Who said, "What can I do for you?"        The male or the

21      CS?

22      A     The male voice, correct.

23      Q     And you recognize that male's voice now?

24      A     Yes.

25      Q     Whose voice do you recognize it to be?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 87 of 113
                                                                         87



 1      A     Mr. Folks'.

 2      Q     What happened next?

 3      A     Well, they engaged in conversation, and I

 4      observed a -- a black SUV pull behind the CS's vehicle

 5      and head towards -- into the driveway that was behind

 6      the CS's vehicle at 103 North Union.

 7      Q     What happened then?

 8      A     Then we -- we heard -- shortly after that I could

 9      hear Mr. Folks say, "He's going into the wrong

10      apartment."

11      Q     And then what happened?

12      A     And then I saw Mr. Folks get out of the passenger

13      side of the CS vehicle.

14      Q     Did you see where he went?

15      A     I could only see him walk towards the driveway and

16      disappear, of 103 North Union.

17      Q     Can we pull up -- or can you pull out Exhibit 94.

18      It should be at the back of that folder.

19            Take a moment to look through those pages.            It's a

20      multi-page document.

21      A     Yes.

22      Q     Do you recognize the -- that exhibit?

23      A     Yes.

24      Q     What is it?

25      A     They're photos in a -- in and around 103 North
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 88 of 113
                                                                        88



 1      Union, of 103 North Union, and from a distance.

 2      Q     And do they fairly and accurately depict the

 3      property of 103 North Union?

 4      A     Yes.

 5                   MS. SAVNER:    Government moves to admit

 6      Exhibit 94.

 7                   THE COURT:    Any objection?

 8                   MR. KAPLAN:    No objection, your Honor.

 9                   THE COURT:    All right.   So admitted.

10                   (Government's Exhibit 94 was received in

11      evidence.)

12                   MS. SAVNER:    Permission to publish?

13                   THE COURT:    Yes.

14      BY MS. SAVNER:

15      Q     So describe what we are seeing here on page one.

16      A     Yep.    This is a picture from -- while you are on

17      North Union, facing north.        Looking at those barrels,

18      those trash barrels, the three red ones and the blue one

19      are near the driveway of 103 North Union.

20      Q     I am going to circle some barrels.        Are those the

21      trash cans you are talking about?

22      A     Yes.

23                   MS. SAVNER:    Can we pull up the next page.

24      BY MS. SAVNER:

25      Q     What are we seeing here?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 89 of 113
                                                                          89



 1      A       This is the driveway to 103 North Union.

 2      Q       All right.     And 103 North Union is this house that

 3      we are seeing?

 4      A       The brown house, two-level house, yes.

 5                     MS. SAVNER:   All right.   Can we go to the next

 6      page.

 7      BY MS. SAVNER:

 8      Q       And what is this depicting?

 9      A       Apartment 2.

10      Q       All right.     Of 103 North Union?

11      A       Of 103 North Union, correct.

12                     MS. SAVNER:   And the next page, please.     And

13      go to the next one.

14      BY MS. SAVNER:

15      Q       And what are we looking at here?

16      A       It's just another view from inside the driveway of

17      Apartment 2, 103 North Union.

18      Q       So sort of looking from the end of the driveway

19      back out toward the street?

20      A       Correct.

21      Q       And so is this the driveway where you saw this

22      black SUV pull into?

23      A       Yes.

24      Q       And you said the -- Mr. Folks got out of Michelle's

25      car.     At some point did he come back to the car?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 90 of 113
                                                                         90



 1      A     Yes.

 2      Q     Explain what happened then.

 3      A     He engaged the CS in conversation about wanting to

 4      send one or two people up to where the CS was from.

 5      Q     Did he say what the purpose of that would be?

 6      A     I understood it to mean selling narcotics.

 7      Q     What happened next?

 8      A     They -- Mr. Folks actually said, "Come on in and

 9      grab what we have," and he disappeared again down the

10      same driveway.     And at that moment, the CS called us.

11      Q     Had she received instructions relative to this?

12      A     Yes.

13      Q     What were those instructions?

14      A     They're just general safety instructions.         The CS

15      had never met him before, and we always instruct our CSs

16      that if they don't feel comfortable doing something,

17      that they don't have to do it.        So the CS called and

18      said, "He wants me to go inside to get the drugs," and

19      we just -- TFO Estes asked her if she was comfortable

20      with going inside the residence, and she said she was.

21      Q     So she was comfortable, so you gave her the green

22      light to go in?

23      A     TFO Estes -- yes.

24      Q     Okay.   And what happened then?

25      A     Then the CS went into the residence.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 91 of 113
                                                                     91



 1      Q     All right.     Was she still carrying one or both of

 2      the recording devices with her?

 3      A     She was.

 4      Q     So you could see and hear what was going on inside?

 5      A     We could.

 6      Q     Did you hear discussion of the exchange of heroin

 7      for money?

 8      A     I did.

 9      Q     What did you hear?

10      A     I heard the CS say, "I'll take whatever you got,"

11      and I heard a female voice, which I know now is Mandy

12      Latulippe's, advise that they only had five bundles.

13      Q     All right.     At some point -- well, did you hear

14      them discuss money as well?

15      A     Yes.

16      Q     At some point -- well, when did you next see

17      Michelle?

18      A     After the purchase was done.

19      Q     Where did you see her?

20      A     At her vehicle.

21      Q     Okay.     So she came out of the house, went to her

22      vehicle?

23      A     Yep.     I saw her enter her vehicle.

24      Q     All right.     And what happened after that?

25      A     We followed -- myself, Estes and Epp followed the
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 92 of 113
                                                                    92



 1      CS to a predetermined location where the CS surrendered

 2      five -- five bundles and five bags.

 3      Q       And who did she surrender the five bundles and five

 4      bags to?

 5      A       To myself.

 6      Q       All right.   And what did you do with them?

 7      A       I held on to them and eventually gave them to TFO

 8      Estes.

 9      Q       Did you have any involvement again with the -- the

10      drugs themselves, the narcotics themselves, the ones

11      purchased on this date?

12      A       Yes.

13      Q       What was that?

14      A       That was mailing them to our lab.

15      Q       Where did you get them from to mail them?

16      A       From the drug vault at the DEA's office.

17      Q       And in addition to Michelle surrendering those 55

18      bags of suspected narcotics to you -- well, let me ask

19      you, did you take a look at the bags?

20      A       Yes.

21      Q       Could you see generally -- well, describe what they

22      looked like.

23      A       They were wax glassine bags containing a brown,

24      powdery substance with a dark-colored elastic band on

25      them.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 93 of 113
                                                                    93



 1      Q       Is the quantity of bags that she gave you

 2      consistent with the discussion you heard inside the

 3      house?

 4      A       No, because I only heard five bundles.

 5      Q       And she came out with five bundles and five extra

 6      bags?

 7      A       Correct.

 8      Q       What other steps were taken to break down this buy

 9      in addition to taking the suspected narcotics from her?

10      A       The CS again was searched by TFO Estes for money,

11      drugs, and any other contraband, and TFO Estes searched

12      the CS's vehicle again for the same items, and nothing

13      was located.

14      Q       You saw those searches take place?

15      A       Yes.

16      Q       All right.   And when was the next controlled

17      purchase conducted?

18      A       The next purchase was conducted on January 22nd,

19      2016.

20      Q       How was this one set up?

21      A       Same -- same way, with the CS making telephone --

22      telephonic contact with Mr. Folks.

23      Q       Were you with the CS when she placed that

24      telephonic contact?

25      A       No.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 94 of 113
                                                                     94



 1      Q     Okay.    Were you with her on January 22nd?

 2      A     I was.

 3      Q     Explain what happened when you met up with her.

 4      A     We -- we had instructed the CS to make a recorded

 5      call to Mr. Folks.      We did several attempts, and there

 6      was no answer, so at that point we decided to terminate

 7      the operation and instructed the CS that if, in fact,

 8      Mr. Folks reached out to her later on in the afternoon,

 9      to let us know and that we would try to revisit setting

10      up a meet with him later on in the day.

11      Q     You mentioned that there were some communications

12      between the two of them that you weren't present for.

13      Did you give the CS any instructions relative to those?

14      A     The CS was instructed to always maintain any

15      communications between Mr. Folks and her on her phone

16      and not delete them.

17      Q     For what purpose?

18      A     So we could document them.

19      Q     And did you see the communications that she had

20      with Mr. Folks when she wasn't in your presence?

21      A     I did later.

22      Q     And were they documented?

23      A     Yes.

24      Q     How?

25      A     By photographs.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 95 of 113
                                                                    95



 1      Q     All right.    So eventually on January 22nd, after a

 2      few calls took place, there was a call when Michelle

 3      connected with Mr. Folks; is that right?

 4      A     Yes.

 5      Q     And were you present for that call?

 6      A     Yes.

 7      Q     And did you hear at least her side of the

 8      conversation?

 9      A     Yes.

10      Q     Was that call recorded in any way?

11      A     It was.

12      Q     All right.    Can you pull out Exhibit 12, please.

13            Do you recognize Exhibit 12?

14      A     I do.

15      Q     What is it?

16      A     It's a CD labeled U.S. Exhibit 12, N-16, recorded

17      call between Folks and CS, dated 1/22/16.

18      Q     And have you had a chance to review the file on

19      that CD?

20      A     I did.

21      Q     And is it a true and accurate copy of the recording

22      of that phone call?

23      A     It is.

24                    MS. SAVNER:   Government moves to admit

25      Exhibit 12.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 96 of 113
                                                                      96



 1                   THE COURT:    Any objection to 12?

 2                   MR. KAPLAN:    No objections, your Honor.

 3                   THE COURT:    So admitted.

 4                   (Government's Exhibit 12 was received in

 5      evidence.)

 6                   MS. SAVNER:    Permission to publish along with

 7      the CD the transcript, which is 12A?

 8                   THE COURT:    Yes.

 9                   (A digital recording was played in open

10      court.)

11      BY MS. SAVNER:

12      Q     All right.    What did -- what happened after this

13      call was finished?

14      A     We performed our normal procedures with the CS.

15      The CS was -- the CS and its vehicle was searched for

16      money, contraband and weapons and drugs.         The CS was

17      provided a recording -- audio and video recording

18      device.    The CS again was provided a quantity of U.S.

19      currency that was recorded.       And surveillance was set up

20      in the area of 103 North Union.

21      Q     Did you witness the search of the CS and her

22      vehicle?

23      A     I witnessed the search of the CS, yes.

24      Q     And, again, is it TFO Estes that did the search of

25      the vehicle?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 97 of 113
                                                                    97



 1      A     Yes.    TFO Estes did both searches.

 2      Q     And you were present?      You saw the one of her

 3      person?

 4      A     Yes.

 5      Q     Anything come out of it?

 6      A     There were -- nothing come.

 7      Q     What happened after she was set up?

 8      A     We followed the -- the CS's vehicle to the area of

 9      103 North Union and Loomis where she parked, and while

10      she was parked, we could hear over the transmitter her

11      make a call.

12      Q     And was that transmitter audio only or audio and

13      video?

14      A     Audio and video.

15      Q     The audio recording was transmitting live to you.

16      Was it also preserved in some way?

17      A     It was.

18      Q     Can you pull out Exhibit 13.

19            Do you recognize Exhibit 13?

20      A     I do.

21      Q     What is it?

22      A     It's -- it's a CD labeled U.S. Exhibit 13, N-16, CS

23      audio dated 1/22/16.

24      Q     And have you had a chance to review the file on

25      that disk?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 98 of 113
                                                                    98



 1      A       I have.

 2      Q       And is it a true and accurate copy of the recording

 3      that was transmitting live during this buy and that you

 4      preserved?

 5      A       Yes.

 6                     MS. SAVNER:    Government moves to admit

 7      Exhibit 13.

 8                     THE COURT:    Any objection to 13?

 9                     MR. KAPLAN:    No objection, your Honor.

10                     THE COURT:    All right.   So admitted.

11                     (Government's Exhibit 13 was received in

12      evidence.)

13      BY MS. SAVNER:

14      Q       So you followed the CS to North Union and Loomis;

15      is that correct?

16      A       Yes.

17      Q       All right.   And where did you park your car in

18      relation to where she parked her car?

19      A       We were pulled into a -- a driveway a few spots

20      down.

21      Q       All right.   Could you see by just eyesight her car?

22      A       No, we did not have a visual.

23      Q       Did other DEA agents?

24      A       Yes.

25      Q       Could you see and hear from the audio and video
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 99 of 113
                                                                       99



 1      transmitters what was going on in the car?

 2      A     Yes.

 3      Q     Describe for us generally what you heard once she

 4      got there.

 5      A     Once people --

 6      Q     Once the --

 7      A     I'm sorry.

 8      Q     -- CS got there.     I'm sorry.

 9      A     Yes.

10            Once the CS got there, we heard the CS place a

11      telephone call saying, "I'm here" and described where

12      she was parked on North Union Street.

13                   MS. SAVNER:    Permission to play a clip from

14      Exhibit 13 from minutes about 17:17 to 17:50?

15                   THE COURT:    Yes.

16                   MS. SAVNER:    This will be with 13B scrolling.

17                   THE COURT:    Okay.

18                   (A digital recording was played in open

19      court.)

20      BY MS. SAVNER:

21      Q     All right.    Mr. Folks on that call says, "I'm about

22      to send her out right now."        At that time did you know

23      what person he was talking about sending out?

24      A     No.

25      Q     All right.    What happened next?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 100 of 113
                                                                     100



 1      A     Surveillance -- I heard over the radio surveillance

 2      had advised that two females were approaching the CS's

 3      vehicle.

 4      Q     And the audio and video was transmitting live from

 5      inside the CS's vehicle.       Did that corroborate with what

 6      surveillance told you?

 7      A     Eventually, yes, we saw her -- one female get in

 8      the front seat.

 9      Q     Okay.   And do you know why you didn't see the

10      female in the back seat?

11      A     Because -- because the device was only facing the

12      passenger seat.

13      Q     What happened, from what you could see once the

14      female got in the car?

15      A     I heard over the transmitter Mandy Latulippe tell

16      the CS to loop the block.

17      Q     And did they do that?

18      A     They did.

19      Q     Did your car stay parked, or did you follow?

20      A     We followed, but we weren't the primary car

21      following them.

22      Q     There was another DEA surveillance unit that was

23      following her?

24      A     Yes.

25      Q     When did you pick the car back up next?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 101 of 113
                                                                     101



 1      A     Once it got back on North Union.

 2      Q     How long did that take?

 3      A     Oh, a minute or two.      Just to loop the block.

 4      Q     Once they were in the car, over the transmitter did

 5      you hear a discussion of what sounded like an exchange

 6      of heroin for money?

 7      A     Yes.

 8      Q     Describe generally what you heard.

 9      A     The CS asked for a sleeve, and Mandy said she only

10      had six buns.     Six buns.

11      Q     Did they discuss cash for that as well?

12      A     Yes.    I heard the CS say, "There's four."

13      Q     And what did you understand that to mean?

14      A     I understood that to mean 400.

15      Q     And you have mentioned she had a video recorder

16      with her that day as well.       Have you had a chance to

17      watch that video since then?

18      A     Yes.

19      Q     What have you noticed about it?

20      A     That the video is choppy.

21      Q     Besides its choppiness -- well, let me ask you to

22      pull out 14, please.

23            Do you recognize what's been marked as Government's

24      Exhibit 14?

25      A     Yes.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 102 of 113
                                                                     102



 1      Q     What is it?

 2      A     It's a CD marked U.S. Exhibit 14, labeled N-16, CS

 3      video dated 1/22/16.

 4      Q     All right.    And have you had a chance to review the

 5      contents of that video?

 6      A     I have.

 7      Q     And is it a true and accurate recording of the

 8      video that was transmitting live to you from inside the

 9      CS's car that day?

10      A     It is.

11                   MS. SAVNER:    Government moves to admit Exhibit

12      14.

13                   THE COURT:    Any objection?

14                   MR. KAPLAN:    No objection.

15                   THE COURT:    All right.   So admitted.

16                   (Government's Exhibit 14 was received in

17      evidence.)

18      BY MS. SAVNER:

19      Q     All right.    What happened next after the CS looped

20      the block and you picked her back up?

21      A     There was an exchange in the vehicle.

22      Q     And what happened next?

23      A     Mandy Latulippe removed a bag and handed the bag to

24      the CS.

25      Q     And that's what you saw on that video?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 103 of 113
                                                                       103



 1      A     Yes.

 2      Q     Okay.     At some point did you meet back up with the

 3      CS?   With Michelle?

 4      A     We did.

 5      Q     Okay.     And where was that?

 6      A     A predetermined location.

 7      Q     And what happened there?

 8      A     We performed the same procedures.        At that point

 9      the CS handed -- got in our vehicle, handed TFO Estes

10      the purchased narcotics, and, again, TFO Estes searched

11      the CS in our vehicle, and he stepped out and went to

12      search the CS's vehicle.       The recording devices were

13      removed from the CS at that time.

14      Q     Okay.     And did you see what Michelle handed over to

15      TFO Estes?

16      A     Yes.

17      Q     And could you see what it was?

18      A     Yes.

19      Q     Describe what you saw.

20      A     Six bundles of -- what appeared to be six wrapped

21      bundles of heroin.

22      Q     And what happened to the suspected six bundles of

23      heroin after she handed off to TFO Estes?

24      A     Yes.    It was brought back -- myself and TFO Estes

25      brought it back to DEA, and we laid it out and
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 104 of 113
                                                                     104



 1      photographed it.

 2      Q      Were you present for the processing of this

 3      evidence?

 4      A      Yes.

 5      Q      Can you take a look at Exhibit 16, please.

 6             Do you recognize what's been marked as Government's

 7      Exhibit 16?

 8      A      Yes.

 9      Q      What is it?

10      A      That is the heroin from that day's purchase.

11      Q      Photograph of it?

12      A      I'm sorry.    It's a photograph of that day's

13      purchase.

14      Q      All right.    And when was that picture taken?

15      A      1/22/16.

16      Q      I'm sorry.    It's just when in the process of the

17      buy.

18      A      After the buy was complete back at DEA.

19      Q      And does that fairly and accurately depict what the

20      suspected narcotics looked like once you got them back

21      to DEA?

22      A      Yes.

23                    MS. SAVNER:    Government moves to admit 16.

24                    THE COURT:    Any objection?

25                    MR. KAPLAN:    No objection, your Honor.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 105 of 113
                                                                        105



 1                   THE COURT:    So admitted.

 2                   (Government's Exhibit 16 was received in

 3      evidence.)

 4                   MS. SAVNER:    Permission to publish?

 5                   THE COURT:    Yes.

 6      BY MS. SAVNER:

 7      Q     All right.    Agent Chetwynd, tell us what we are

 8      looking at here.

 9      A     We're looking at four individual bundles at the top

10      of the screen, each containing 10.         We're looking at --

11      what we got?     Four, eight, nine, 10, 11, 12 on the left

12      side; 13, 14, 15, 16, 17, 18, 19, 20 total.          And then

13      one extra one.     So we have a total --

14      Q     So how many bags total did you find?

15      A     Your total is 61.

16      Q     The purchase was for six buns, or bundles, so that

17      should have been 60 bags; is that right?

18      A     That's correct.

19      Q     All right.    And what did you do when you counted

20      them out and saw that there were 61 instead of 60?

21      A     TFO Estes directed the CS to send a text to Mr.

22      Folks.

23      Q     And did you have a chance to see that text?

24      A     I have.

25      Q     All right.    You saw Michelle's phone?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 106 of 113
                                                                         106



 1      A       I saw a picture of it, yes.

 2      Q       Okay.    Why did you tell Michelle to send a text?

 3      A       So she --

 4                      THE COURT:    I thought it was TFO Estes who

 5      said that.

 6                      MS. SAVNER:    I'm sorry.

 7                      THE COURT:    Send a text.

 8      BY MS. SAVNER:

 9      Q       Do you know what TFO Estes' intention was in

10      sending the text?       Instructing Michelle to send the

11      text?

12      A       To demonstrate the honesty on the part of the CS.

13      Q       How would it do that?

14      A       By letting him know that there was an extra bag

15      given during the transaction.

16                      MS. SAVNER:    May I approach, your Honor?

17                      THE COURT:    Yes.

18      BY MS. SAVNER:

19      Q       Handing you what's been marked as Government's

20      Exhibit 19.       Do you recognize that?

21      A       I do.

22      Q       I'm sorry.

23      A       It's the wrong one.

24                      MS. SAVNER:    I apologize, your Honor.      Just a

25      moment.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 107 of 113
                                                                        107



 1      BY MS. SAVNER:

 2      Q     I'm sorry.    I handed you the wrong exhibit.          Coming

 3      up again with Exhibit 15.

 4            Do you recognize Exhibit 15?

 5      A     Yes.

 6      Q     What do you recognize it to be?

 7      A     This is a photograph of that text that the CS sent

 8      Mr. Folks.

 9      Q     All right.    And you saw a picture of Michelle's

10      phone after she sent those texts?

11      A     I did.

12                   MS. SAVNER:    Government moves to admit

13      Exhibit 15.

14                   THE COURT:    Any objection to 15?

15                   MR. KAPLAN:    No objection, your Honor.

16                   THE COURT:    So admitted.

17                   (Government's Exhibit 15 was received in

18      evidence.)

19                   MS. SAVNER:    Permission to publish?

20                   THE COURT:    Yes.

21      BY MS. SAVNER:

22      Q     All right.    So these are the texts that TFO Estes

23      instructed Michelle to send after DEA realized that she

24      had received 61 bags of suspected heroin instead of 60,

25      correct?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 108 of 113
                                                                     108



 1      A     Correct.

 2      Q     Can you read the texts for me, starting with the

 3      one that says "hey."

 4      A     It says "Hey, I met her and I just want to let you

 5      know there was one extra ticket.        I just wanted you to

 6      know so we are straight up with each other."

 7            The blurb below says "No doubt.        Thank you."

 8            The next one says "Yeah, no problem.         I like to be

 9      straight up with people -- or PPL -- people to keep a

10      good relationship."

11            And the next blurb says "You got an extra point

12      with me already."

13      Q     All right.    And just to back up, these are text

14      messages between Michelle and that 4614 number; is that

15      right?

16      A     That's correct.

17      Q     Number associated with Brian Folks?

18      A     Correct.

19                   MS. SAVNER:    May I approach?

20                   THE COURT:    Yes.

21      BY MS. SAVNER:

22      Q     I am handing you what's been marked as Exhibit 17.

23      Do you recognize that?

24      A     Yes.

25      Q     What is it?
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 109 of 113
                                                                        109



 1      A     It is, again, a DEA evidence bag that's labeled

 2      Exhibit 6, acquired by TFO Estes on 1/22/16.

 3      Q     Okay.     And you said it's labeled Exhibit 6.         That's

 4      the DEA exhibit number, correct?

 5      A     Yes.     I'm sorry.

 6      Q     Okay.     And is your name on that bag?

 7      A     It is.

 8      Q     Where do you see?

 9      A     It's up -- located up on the "sealed by" portion.

10      It's my name and my signature with the date of 1/22/16.

11      Q     All right.     And you have mentioned that when these

12      drugs came back to DEA, you processed them along with

13      TFO Estes; is that right?

14      A     Correct.

15      Q     And it's your name on the part that says "secured

16      by" or "processed by"?

17      A     "Sealed by," yes.

18      Q     Okay.     And take a look at the contents of the bag.

19      How do they compare to the contents when you received

20      the 61 tickets of heroin from Michelle?

21      A     It's not in the same condition that we submitted it

22      in.

23      Q     What -- how is it different?

24      A     And they're not in the bundles.        They're not

25      wrapped.
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 110 of 113
                                                                       110



 1      Q     So explain, if you can see how it's packaged in

 2      there.

 3      A     It appears that all the bags have been unwrapped

 4      and placed in another bag, and then there's another bag

 5      containing a brown, powdery substance.           So it would

 6      appear that they had been emptied.

 7      Q     And do you see on that exhibit bag indications that

 8      it was sent to the DEA lab and processed?

 9      A     Yes.

10                    MS. SAVNER:    The government moves to admit

11      Exhibit 17, subject to connection through the chemist.

12                    THE COURT:    All right.     Subject to connection,

13      any objection?

14                    MR. KAPLAN:    None, your Honor.     Not under

15      those circumstances.

16                    THE COURT:    So admitted.

17                    (Government's Exhibit 17 was received in

18      evidence.)

19      BY MS. SAVNER:

20      Q     Okay.    Let's talk about the last buy you did --

21                    THE COURT:    I am just looking at the time.

22      You have about two minutes to go.          Do you think you

23      might want to wait until tomorrow?

24                    MS. SAVNER:    Yes, your Honor.

25                    THE COURT:    Okay.   All right.    We are going to
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 111 of 113
                                                                     111



 1      close the evidence at this point.         I want to remind you

 2      that, first, we start at nine o'clock.         You can be here

 3      early, get a great breakfast.

 4              Second, it's very important, first, that you not

 5      read anything about this case or discuss this case with

 6      anyone.    The first thing I am going to ask tomorrow

 7      morning is whether you learned anything about this case

 8      from outside the courtroom.

 9              So if you turn on the news, you should make sure

10      that you don't listen to anything in regard to this

11      particular case.      Don't read anything about this case.

12      And don't discuss it with your family members or anyone

13      else.

14              So we will see you tomorrow morning.       We are

15      actually going to have the rest of the trial down in my

16      courtroom; it's on the first floor.         Obviously you have

17      all been there before.       That actually is now my

18      courtroom, although this was my courtroom for 20 years,

19      but now it's downstairs.

20              So we will see you tomorrow downstairs at

21      nine o'clock.

22              Actually I am going to stay and talk with the

23      lawyers just for a second, so you can be excused.

24      (The jury left the courtroom, after which the following

25      was held in open court at 4:30 p.m.)
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 112 of 113
                                                                      112



 1                   THE COURT:    All right.      So my question is, do

 2      you anticipate any issues tomorrow, evidentiary issues,

 3      anything to be resolved in advance at this point?

 4                   MR. KAPLAN:    I don't.    Not at this point,

 5      Judge.

 6                   THE COURT:    Okay.   Anything you anticipate

 7      coming up?

 8                   MR. DARROW:    We don't see anything,

 9      your Honor.     I mean, who knows?      We may think of

10      something tomorrow, but --

11                   THE COURT:    Okay.   And so tomorrow you start

12      with Agent Chetwynd, and then where do you go from

13      there?

14                   MR. DARROW:    The person -- the CS, as Agent

15      Chetwynd calls her, Michelle --

16                   THE COURT:    Yes.

17                   MR. DARROW:    -- will be the next witness.

18                   THE COURT:    Okay.   All right.     And later on in

19      the day?

20                   MR. DARROW:    Mandy Latulippe.

21                   THE COURT:    Okay.   All right.     And that should

22      be the whole day?

23                   MR. DARROW:    I think so.

24                   THE COURT:    Okay.   Good.     All right.

25            Anything else that we need to talk about at this
Case 2:16-cr-00094-wks Document 471 Filed 06/14/19 Page 113 of 113
                                                                     113



 1      point?

 2                  MR. KAPLAN:    No, Judge.

 3                  THE COURT:    If there's -- I will be here

 4      early, so if there's anything to be raised, let me know

 5      in advance.     We can talk about it before nine o'clock.

 6      Okay.

 7                  MR. DARROW:    Thank you, your Honor.

 8                  THE COURT:    Thank you.

 9                    (Court was in recess at 4:32 p.m.)

10                                 *** ** ***

11

12

13                         C E R T I F I C A T I O N

14           I certify that the foregoing is a correct
        transcript from the record of proceedings in the
15      above-entitled matter.

16

17      June 11, 2019                _______________________
        Date                         Anne Nichols Pierce
18

19

20

21

22

23

24

25
